Exhibit 10.65
ASSET PURCHASE AGREEMENT
Dated as of July 8, 2009
Between
FINISAR CORPORATION
and
JDS UNIPHASE CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page     ARTICLE I DEFINITIONS     1    
1.1
  Defined Terms     1  
1.2
  Rules of Construction     10     ARTICLE II PURCHASE AND SALE OF THE
TRANSFERRED ASSETS     11    
2.1
  Purchase and Sale of Transferred Assets     11  
2.2
  Assumption of Liabilities     13  
2.3
  Sale of Transferred Assets and Assumption of Assumed Liabilities     15  
2.4
  Payments Post-Closing     15  
2.5
  Tax Withholding     16  
2.6
  No Assignment in Certain Circumstances     16     ARTICLE III PURCHASE PRICE  
  17    
3.1
  Purchase Price     17  
3.2
  Allocation of Purchase Price     17     ARTICLE IV REPRESENTATIONS AND
WARRANTIES     17    
4.1
  Representations and Warranties of the Seller     18  
4.2
  Representations and Warranties of the Buyer     33     ARTICLE V COVENANTS    
34    
5.1
  Information and Records     34  
5.2
  Conduct of the Business Prior to the Closing Date     34  
5.3
  Non-Solicitation     36  
5.4
  Non-Competition     36  
5.5
  Public Announcements     37  
5.6
  Seller Employees     37  
5.7
  Key Employees     38  
5.8
  Insurance     39  
5.9
  Certain Notices     39  
5.10
  Certain Intellectual Property Covenants     39  
5.11
  Confidentiality     40  
5.12
  Successors     40  
5.13
  No Solicitation or Negotiation     40  
5.14
  Supply Agreement     41  
5.15
  SerialTek Litigation     41     ARTICLE VI TAX MATTERS     43    
6.1
  Control of Tax Audits     43  
6.2
  Tax Returns     43  
6.3
  Cooperation     44  
6.4
  Transfer Costs     44  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page    
6.5
  Proration of Taxes     44     ARTICLE VII CLOSING     44    
7.1
  Closing Date     44  
7.2
  Deliveries by the Buyer     44  
7.3
  Deliveries by the Seller     45     ARTICLE VIII CONDITIONS PRECEDENT     46  
 
8.1
  Conditions Precedent to Obligations of Parties     46  
8.2
  Conditions to Obligations of the Buyer     46  
8.3
  Conditions to the Obligations of the Seller     46     ARTICLE IX TERMINATION
    47    
9.1
  Termination     47  
9.2
  Effect of Termination     47     ARTICLE X INDEMNIFICATION     47    
10.1
  Indemnification     47  
10.2
  Limitations on Indemnity Payments     49  
10.3
  Notice of Indemnity Claims     49  
10.4
  Indemnification Procedures     50  
10.5
  Settlement of Indemnity Claims     51  
10.6
  Survival     51  
10.7
  Treatment of Indemnification Payments     52  
10.8
  Calculation of Indemnity Payments     52  
10.9
  Exclusive Remedy     52     ARTICLE XI MISCELLANEOUS     52    
11.1
  Notices     52  
11.2
  Counterparts; Facsimile Signature     53  
11.3
  Bulk Sales     53  
11.4
  Further Assurances     53  
11.5
  Entire Agreement     54  
11.6
  Third-Party Beneficiaries     54  
11.7
  Assignment     54  
11.8
  Amendment and Modification; Waiver     54  
11.9
  Costs and Expenses     54  
11.10
  Mutual Drafting     55  
11.11
  Governing Law     55  
11.12
  Severability     55  
11.13
  Specific Performance     55  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                    Page

Schedules

         
Schedule 1
  —   Business
Schedule 2.1(a)
  —   Transferred Assets
Schedule 2.1(b)
  —   Excluded Assets
Schedule 2.2(a)
  —   Assumed Liabilities
Schedule 2.6
  —   Covered Licenses
Schedule 3.2
  —   Allocation of Purchase Price
Schedule 5.7
  —   Key Employees
Schedule 7.3(a)
  —   Required Consents

Exhibits

         
Exhibit A
  —   Disclosure Schedule
Exhibit B
  —   Form of Bill of Sale
Exhibit C
  —   Form of Patent Assignment
Exhibit D
  —   Form of Trademark Assignment
Exhibit E
  —   Form of Copyright Assignment
Exhibit F
  —   Form of Transition Services Agreement
Exhibit G
  —   Form of Assignment and Assumption Agreement
Exhibit H
  —   Form of Legal Opinion
Exhibit I
  —   Form of License Agreement
Exhibit J
  —   Form of Settlement Agreement
Exhibit K
  —   Buyer Disclosure Schedule
Exhibit L
  —   Texas Facility Lease Agreement

-iii- 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT, dated as of July 8, 2009 (this “Agreement”),
between JDS Uniphase Corporation, a Delaware corporation (the “Buyer”), and
Finisar Corporation, a Delaware corporation (the “Seller”).
RECITALS:
          WHEREAS, the Seller is currently engaged in, among other matters, the
business described in Schedule 1 attached hereto (such business being referred
to herein as the “Business”);
          WHEREAS, upon the terms and conditions set forth herein, the Buyer
desires to purchase, and the Seller desires to sell to the Buyer, the Business,
including all right, title and interest of the Seller in, to and under the
property and assets used exclusively in the Business, and in connection
therewith the Buyer is willing to assume certain specified liabilities of the
Seller relating thereto (the “Acquisition”); and
          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. Defined terms used in this Agreement have the meanings
ascribed to them as follows:
          “Acquisition” shall have the meaning set forth in the Recitals.
          “Actions or Proceedings” shall mean any demand, claim, action, suit,
proceeding, mediation, arbitration or investigation, which is Known by the
Seller.
          “Affiliate” shall mean, with respect to any Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, including
Subsidiaries.
          “Agreement” shall have the meaning set forth in the introduction
paragraph of this Agreement.
          “Allocation” shall have the meaning set forth in Section 3.2.
          “Ancillary Agreements” shall mean the Bill of Sale, the Patent
Assignment, the Trademark Assignment, the Copyright Assignment, the Transition
Services Agreement, the Assignment and Assumption Agreement, the License
Agreement and the Settlement Agreement.

 



--------------------------------------------------------------------------------



 



          “Approval” shall have the meaning set forth in Section 2.6.
          “Assigned Contracts” shall have the meaning set forth in
Section 2.1(a)(iv).
          “Assignment and Assumption Agreement” shall mean that certain
Assignment and Assumption Agreement dated as of the Closing Date between the
Seller and the Buyer, in substantially the form of Exhibit G hereto.
          “Assumed Liabilities” shall have the meaning set forth in Section 2.2.
          “Bill of Sale” shall mean that certain Bill of Sale dated as of the
Closing Date between the Seller and the Buyer, in substantially the form of
Exhibit B hereto.
          “Books and Records” shall mean originals or true copies stored on
computer disks or tapes or any other storage medium of all existing price lists,
client and customer lists, product literature, vendor and supplier lists, user
manuals, sales and marketing literature, and, subject to applicable Law, data
and records pertaining to Transferred Employees, in each case used exclusively
in the conduct or operation of the Business.
          “Business” shall have the meaning set forth in the Recitals.
          “Business Day” shall mean any day other than (i) a Saturday or Sunday
or (ii) a day on which banks in San Francisco, California are required or
authorized by law, executive order or governmental decree to be closed.
          “Business Employee” shall mean any employee of the Seller who is
assigned exclusively to the Business as of the date of this Agreement, other
than any employees of the Seller located in Ipoh, Malaysia.
          “Buyer” shall have the meaning set forth in the Recitals.
          “Buyer Disclosure Schedule” shall have the meaning set forth in
Section 4.2.
          “Buyer Indemnified Party” shall have the meaning set forth in
Section 10.1(a).
          “Buyer Losses” shall have the meaning set forth in Section 10.1(a).
          “Buyer’s Appraisal” shall have the meaning set forth in Section 3.2.
          “Claim Notice” shall have the meaning set forth in Section 10.3.
          “Closing” shall have the meaning set forth in Section 7.1.
          “Closing Date” shall have the meaning set forth in Section 7.1.
          “Closing PTO Schedule” shall have the meaning set forth in
Section 5.6(e).
          “COBRA” shall have the meaning set forth in Section 5.6(d).

2



--------------------------------------------------------------------------------



 



          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Confidential Information” shall have the meaning set forth in
Section 4.1(p)(xv).
          “Confidentiality Agreement” shall mean the Confidentiality Letter
Agreement dated January 22, 2009 by and between the Buyer and the Seller.
          “Contaminants” shall have the meaning set forth in
Section 4.1(p)(xviii).
          “Contracts” shall mean all written and oral contracts, agreements,
leases, subleases, licenses, purchase orders, instruments, mortgages, bundling
arrangements, deeds of trust, guarantees and any other contractual arrangements
related to the operation of the Business, the Transferred Assets or the Assumed
Liabilities.
          “Copyright Assignment” shall mean that certain Copyright Assignment
dated as of the Closing Date between the Seller and the Buyer, in substantially
the form of Exhibit E hereto.
          “Counterclaim” shall have the meaning set forth in Section 5.15(c).
          “Covered Licenses” shall have the meaning set forth in Section 2.6.
          “Covered License Grace Period” shall have the meaning set forth in
Section 10.1(a)(ix).
          “Disclosure Schedule” shall mean the disclosure schedule provided by
the Seller on the date of this Agreement and attached hereto as Exhibit A.
          “Distributors” shall have the meaning set forth in Section 4.1(v).
          “dollars” or “$” shall mean United States dollars.
          “Effective Time” shall have the meaning set forth in Section 7.1.
          “End User Agreements” shall mean agreements entered into by the Seller
or any Subsidiary of the Seller in the ordinary course of business that provide
customers with the non-exclusive, non-transferable, non-sublicenseable right to
use a Product internally solely for such customer’s benefit (in the case of
Products that include software, such agreement providing only an object code
license to such software) or non-exclusive right to receive services of the
Seller or any Subsidiary of the Seller, but provides no: (i) exclusivity to such
customers or restrictions on the Seller’s ability to conduct any business;
(ii) rights to distribute Products or make any modifications thereto, (iii) most
favored nation commitments to such users, (iv) escrow of source code for the
benefit of such customers, or (iv) indemnities or warranties in addition to
those set forth in the Seller’s standard End User Agreements.
          “Environmental Laws” shall mean all applicable Laws or Orders relating
to (i) pollution, contamination, restoration or protection of the environment,
health or safety or natural

3



--------------------------------------------------------------------------------



 



resources, (ii) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (iii) noise, odor, wetlands, pollution,
contamination, waste or injury or threat of injury to Persons or property.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder.
          “ERISA Affiliate” shall mean any Person that, together with the Seller
or any of its Subsidiaries, would be deemed a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
          “Excluded Assets” shall have the meaning set forth in Section 2.1(b).
          “Excluded Liabilities” shall have the meaning set forth in
Section 2.2(b).
          “Financial Information” shall have the meaning set forth in
Section 4.1(f).
          “Field of Use” shall mean the field of network test, network
measurement, network analysis, network diagnostic, and network monitoring
systems and tools (both software and hardware based) in wire-based,
optical/fiber-based and wireless network environments, including network and
protocol analyzers, network taps, network data/traffic generators and jammers,
bit error rate testers and associated software and subsystems.
          “Foreign Benefit Plan” shall have the meaning set forth in
Section 4.1(n)(vi).
          “GAAP” shall mean United States generally accepted accounting
principles consistently applied.
          “Governmental Authority” shall mean any federal, state, municipal,
foreign or other governmental body, department, commission, board, bureau,
agency, court, tribunal or instrumentality, or other entity exercising any
executive, legislative, judicial, quasi-judicial, regulatory or administrative
function of government.
          “Hazardous Substance” shall mean any substance that is (i) listed,
classified or regulated pursuant to any Environmental Law or (ii) any petroleum
or petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon.
          “Indemnified Party” shall have the meaning set forth in Section 10.3.
          “Indemnifying Party” shall have the meaning set forth in Section 10.3.
          “Indemnity Claim” shall have the meaning set forth in Section 10.3.
          “In-Licensed IP” shall have the meaning set forth in
Section 4.1(p)(x).
          “Intellectual Property” shall mean Intellectual Property Rights and
Technology.

4



--------------------------------------------------------------------------------



 



          “Intellectual Property Rights” shall mean any and all intellectual
property rights worldwide, including (i) Patents, copyrights, rights in mask
works and industrial designs, moral rights and other rights of attribution,
trade secrets, trademarks, service marks, collective marks, certification marks,
rights in domain names and URLs, trade names, and trade dress, including all
related goodwill; (ii) any similar, corresponding or equivalent rights to any of
the foregoing, in the United States and any foreign jurisdiction, (iii) all
applications, registrations, and renewals in connection with the foregoing,
(iv) all joint or partial interests in any of the foregoing, and (v) all rights
to pursue, recover and retain damages, costs and attorneys’ fees for past,
present and future infringement or misappropriations of the foregoing.
          “Inventory” shall mean the inventory of the Seller exclusively related
to the Business, wherever located (including with Distributors), including all
finished goods (including demonstration units), work-in-progress and raw goods.
          “Key Customers” shall have the meaning set forth in Section 4.1(v).
          “Key Employees” shall mean the Business Employees listed on
Schedule 5.7.
          “Knowledge” shall mean, with respect to the Seller, the actual
knowledge of a particular fact, circumstance, event or other matter in question
of each of Dave Buse, Steve Workman, Chris Brown, Cheng Liu and Rick Kilduff, in
each case, after reasonable inquiry, and with respect to the Buyer, the actual
knowledge of a particular fact, circumstance, event or other matter in question
of each of Matthew Fawcett and Jeremy Liegl, in each case, after reasonable
inquiry.
          “Landlord” shall mean TR Section Three, Ltd., a Texas limited
partnership.
          “Law” shall mean any federal, state, local or foreign law, statute,
common law, rule, regulation, code, directive, ordinance or other requirement of
general application of any Governmental Authority, including Environmental Laws.
          “Leases” shall mean agreements under which real property is leased by
the Seller or its Subsidiaries in connection with the operation of the Business.
          “Liabilities” shall mean any direct or indirect liability,
indebtedness, claim, loss, damage, deficiency, obligation or responsibility,
fixed or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued or not, absolute, known or unknown, contingent or otherwise.
          “License Agreement” shall mean that certain License Agreement dated as
of the Closing Date between the Seller and the Buyer, in substantially the form
of Exhibit I hereto.
          “Licensed IP” shall mean all Intellectual Property of the Seller to be
licensed to the Buyer as set forth in the License Agreement.
          “Licenses and Permits” shall mean all licenses, permits, concessions,
exemptions, consents, franchises, certificates, variances, approvals and other
authorizations that are required by Governmental Authorities under any
applicable Law that relate exclusively to the

5



--------------------------------------------------------------------------------



 



conduct of the Business as it is presently conducted or to the ownership or use
of the Transferred Assets, or that are required to permit the release any
Products of the Seller that are scheduled for release within the ninety
(90) days after the date hereof.
          “Lien” shall mean any lien, claim, charge, option, mortgage, pledge or
security interest, rights of first refusal or rights of first offer, encumbrance
(including leases, easements, licenses, zoning ordinances, covenants,
conditions, restrictions and rights-of-way) or other similar right affecting
real or personal property, in each case, whether arising by contract, operation
of law or otherwise.
          “Material Adverse Effect” shall mean any event, change, circumstance
or effect that, individually or together with other events, changes,
circumstances or effects, is or could reasonably be expected to be materially
adverse to the condition (financial or otherwise), properties, assets (including
intangible assets), liabilities, prospects, businesses or results of operations
of the Business or to have a material adverse effect on the ability of the
Seller to consummate the transactions contemplated hereunder on a timely basis;
provided, however, that none of the following, or any event, change, or
circumstance resulting or arising from the following, shall constitute, or shall
be considered in determining whether there has occurred, a “Material Adverse
Effect”: (i) changes in conditions in the United States or global economy or
capital or financial markets generally that do not affect the Business in a
disproportionate manner as compared to other companies in such industry;
(ii) changes in general legal, tax, regulatory, political or business conditions
in the countries in which the Seller operates the Business or the Transferred
Assets are located that do not affect the Business in a disproportionate manner
as compared to other companies in such industry; (iii) general market or
economic conditions in the industry in which the Seller operates that do not
affect the Business in a disproportionate manner as compared to other companies
in such industry; (iv) actions required by the parties pursuant to this
Agreement or the Ancillary Agreements; (v) the negotiation, execution,
announcement, pendency or performance of this Agreement or the Ancillary
Agreements; (vi) changes in generally accepted accounting principles or the
interpretation thereof that do not affect the Business in a disproportionate
manner as compared to other companies in such industry; (vii) any action taken
specifically required by this Agreement or taken at the written direction of the
Buyer; and (viii) any natural disaster or other acts of God, acts of war, armed
hostilities, sabotage or terrorism, or any escalation or worsening of any such
acts of war, armed hostilities, sabotage or terrorism is threatened or underway
as of the date of this Agreement that do not affect the Business in a
disproportionate manner as compared to other companies in such industry.
          “Noncompetition Period” shall have the meaning set forth in
Section 5.3(a).
          “Non-Inventory Purchase Orders” shall mean the written purchase orders
or purchase commitments of the Seller for products or services used in the
Business that are not Inventory.
          “Non-U.S. Employees” shall mean the Business Employees set forth on
Section 1.1 of the Disclosure Schedule.
          “No Consent Notice” shall have the meaning set forth in Section 2.6.

6



--------------------------------------------------------------------------------



 



          “Open Source Software” shall have the meaning set forth in
Section 4.1(p)(xi).
          “Order” shall mean any order, writ, injunction, judgment, decree or
ruling entered, issued, made or rendered by any court, administrative agency,
arbitration tribunal or other Governmental Authority of competent jurisdiction.
          “Patent Assignment” shall mean that certain Patent Assignment dated as
of the Closing Date between the Seller and the Buyer, in substantially the form
of Exhibit C hereto.
          “Patents” shall mean any and all United States and foreign patent
rights, including all (a) patents, (b) pending patent applications, including
all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, and all patents granted thereon,
(c) all patents-of-addition, reissues, reexaminations, confirmations,
re-registrations, invalidations, and extensions or restorations by existing or
future extension or restoration mechanisms, including supplementary protection
certificates or the equivalent thereof, and (d) all foreign counterparts of any
of the foregoing.
          “Periodic Taxes” shall have the meaning set forth in Section 6.5.
          “Permitted Liens” shall mean (i) mechanics’, carriers’, workers’ or
repairmen’s Liens arising in the ordinary course of business and securing
payments or obligations that are not delinquent, (ii) Liens for Taxes,
assessments and other similar governmental charges which are not due and payable
for which adequate reserves have been established in accordance with GAAP and
(iii) Liens that arise under zoning, land use and other similar Laws and other
imperfections of title or encumbrances, if any, which do not materially affect
the marketability of the property subject thereto and do not materially impair
the use of the property subject thereto as used as of the date hereof.
          “Person” shall mean any individual, corporation, partnership, firm,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization, Governmental Authority or other entity.
          “Phase 1 Process” shall have the meaning set forth in Section 5.15(a).
          “Post-Closing Tax Period” shall mean any taxable period beginning
after the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period beginning after the Closing Date.
          “Pre-Closing Product Liabilities” means any Liabilities other than
Warranty Liabilities arising (or alleged to have arisen) out of claims for
damage or injury arising from the sale or production of Products prior to the
Closing.
          “Pre-Closing Tax Period” shall mean any taxable period ending on or
before the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period ending on the Closing Date.
          “Preliminary PTO Schedule” shall have the meaning set forth in
Section 5.6(e).

7



--------------------------------------------------------------------------------



 



          “Products” shall mean all products or services sold, distributed,
supported or otherwise made available by the Seller or any Subsidiaries of the
Seller exclusively in connection with the Business, including without
limitation, any support and maintenance services related to such products.
          “PTO” shall have the meaning set forth in Section 5.6(e).
          “Purchase Price” shall mean the amount equal to the sum of (A)
$40,250,000 and (B) the dollar amount set forth on the Closing PTO Schedule
related to PTO of the Transferred Employees.
          “QV Firm” shall have the meaning set forth in Section 3.2.
          “Recovery” shall have the meaning set forth in Section 5.15(a).
          “Registered Transferred IP” shall have the meaning set forth in
Section 4.1(p)(iii).
          “Related Persons” shall have the meaning set forth in Section 4.1(s).
          “Representatives” shall mean a Person’s directors, officers,
Affiliates, employees, attorneys, accountants, financial advisors,
representatives and other agents.
          “Required Consents” shall have the meaning set forth in
Section 7.3(a).
          “SEC” shall mean the U.S. Securities and Exchange Commission.
          “Seller” shall have the meaning set forth in the Recitals.
          “Seller Indemnified Party” shall have the meaning set forth in
Section 10.1(b).
          “Seller Losses” shall have the meaning set forth in Section 10.1(b).
          “Seller Phase 1 Expenses” shall have the meaning set forth in
Section 5.15(a).
          “Seller Plan” shall mean each “employee benefit plan” (within the
meaning of Section 3(3) of ERISA), and any other written, unwritten, formal or
informal plan, contract, agreement, policy or other arrangement providing for
employment, compensation, severance, termination pay, deferred compensation,
bonus, performance awards, stock or stock-related awards, fringe benefits,
disability benefits, supplemental employment benefits, vacation benefits,
profit-sharing, post-retirement benefits, or other employee benefits or
remuneration of any kind, in each case entered into, maintained or contributed
to by the Seller or any of its Subsidiaries or with respect to which the Seller
or any of its Subsidiaries has any Liability.
          “SerialTek Litigation” shall mean that certain litigation matter
captioned Finisar Corporation, a Delaware corporation v. SerialTek LLC, a
Delaware limited liability company, and Eric Lanning, an individual (Santa Clara
Sup. Ct. filed May 18, 2009, Case No. 109CV142624).

8



--------------------------------------------------------------------------------



 



          “Settlement Agreement” shall mean that certain Covenant Not To Sue and
Settlement Agreement dated as of the Closing Date between the Seller and the
Buyer, in substantially the form of Exhibit J hereto.
          “Straddle Period” shall mean any taxable period that begins on or
before and ends after the Closing Date.
          “Subsidiary” and “Subsidiaries” when used with respect to any Person
shall mean any other Person in which such Person directly or indirectly owns 50%
or more of the aggregate voting stock. For purposes of this definition, “voting
stock” means stock or other interests that ordinarily has voting power for the
election of directors or managers.
          “Successor Acquisition” shall have the meaning set forth in
Section 5.12.
          “Tax” or “Taxes” shall mean any taxes of any kind, including those
measured on, measured by or referred to as, income, alternative or add-on
minimum, gross receipts, escheat, capital, capital gains, sales, use, ad
valorem, franchise, profits, license, privilege, transfer, withholding, payroll,
employment, social, excise, severance, stamp, occupation, premium, value added,
property, environmental or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
together with any interest and any penalties, additions to tax or additional
amounts (including any interest thereon) imposed by any Governmental Authority.
          “Tax Proceeding” shall have the meaning set forth in Section 6.1.
          “Tax Returns” shall mean all reports, estimates, declarations of
estimated Tax, claims for refund, information statements and returns relating
to, or required to be filed in connection with, any Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
          “Technology” shall mean any and all algorithms, business names, brand
names, compositions, confidential or proprietary information or data, databases,
distributor lists, designs, discoveries, domain names, drawings, formulae,
ideas, inventions, know-how, logos, mask works, methods, models and model names,
names, processes, research, software (including source code, object code,
firmware, development tools, files, records, and data), systems, techniques,
technology, trade dress, works of authorship, and general intangibles of like
nature, including the media on which any of the foregoing is recorded, whether
patentable or unpatentable and whether or not reduced to practice
          “Technology Systems” shall have the meaning set forth in
Section 4.1(p)(xviii).
          “Termination Date” shall have the meaning set forth in Section 9.1(b).
          “Texas Facility” shall mean that certain real property located at 600
Center Ridge Drive, Suite 600, Austin, Texas 78753.

9



--------------------------------------------------------------------------------



 



          “Texas Facility Lease Agreement” shall mean that certain Lease
Agreement, dated as of May 25, 2001, as amended by that certain First Amendment
to the Lease Agreement dated as of August 22, 2007 between the Seller and the
Landlord related to the Texas Facility.
          “Third Party Claim” shall have the meaning set forth in Section 10.4.
          “Trademark Assignment” shall mean that certain Trademark Assignment
dated as of the Closing Date between the Seller and the Buyer, in substantially
the form of Exhibit D hereto.
          “Transfer Costs” shall have the meaning set forth in Section 6.4.
          “Transferred Assets” shall have the meaning set forth in
Section 2.1(a).
          “Transferred Employee” shall have the meaning set forth in
Section 5.6(a).
          “Transferred IP” shall have the meaning set forth in
Section 2.1(a)(v).
          “Transition Services Agreement” shall mean that certain Transition
Services Agreement dated as of the Closing Date between the Seller and the
Buyer, in substantially the form of Exhibit F hereto.
          “U.S. Employees” shall mean the Business Employees set forth on
Section 1.1 of the Disclosure Schedule.
          “Vendors” shall have the meaning set forth in Section 4.1(v).
          “VI” shall mean Virtual Instruments Corporation, a company
incorporated under the laws of the Cayman Islands and formerly known as White
Dove Acquisition Corporation.
          “VI License” shall mean that certain License Agreement, dated as of
June 12, 2008 between the Seller and VI.
          “VI Transition Services Agreement” shall mean that certain Transition
Services Agreement by and between VI and the Seller effective as of June 12,
2008.
          “Violation” shall have the meaning set forth in Section 4.1(d).
          “Warranty Liabilities” shall mean those Liabilities of the Seller and
its Subsidiaries for Products shipped on or prior to the Closing Date accruing
in accordance with the warranties set forth in Section 4.1(v) of the Disclosure
Schedule.
          “WARN” shall have the meaning set forth in Section 4.1(o)(ii).
     1.2 Rules of Construction. References in this Agreement to any gender
include references to both genders, and references to the singular include
references to the plural and vice versa. The words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Articles, Sections and Schedules shall be deemed

10



--------------------------------------------------------------------------------



 



references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement. Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
ARTICLE II
PURCHASE AND SALE OF THE TRANSFERRED ASSETS
     2.1 Purchase and Sale of Transferred Assets.
          (a) Subject to the terms and conditions set forth in this Agreement,
at the Closing and as of the Closing Date, the Seller shall sell, transfer,
convey, assign and deliver to the Buyer, and the Buyer shall purchase and
acquire, all of the Seller’s right, title and interest in, to and under all of
the properties, assets, rights and claims used exclusively in or held for use
exclusively in the conduct or operation of the Business as the same may exist on
the Closing Date and as such Business is presently contemplated to be conducted
by the Seller, whether tangible or intangible, including all right, title and
interest of the Seller in, to and under the following to the extent used
exclusively in or held for use exclusively in the conduct or operation of the
Business and as such Business is presently contemplated to be conducted by the
Seller:
          (i) any and all of the Seller’s owned or leased tangible personal
property wherever located, including machinery, mobile and immobile equipment,
transportation equipment, parts, test equipment, lab equipment supplies and
other tangible personal property, including those listed on Schedule 2.1(a),
with locations;
          (ii) the furniture and office equipment located in the Texas Facility,
as listed on Schedule 2.1(a) hereof;
          (iii) the Inventory;
          (iv) any and all of the Contracts to which the Seller is a party,
including all rights to receive goods and services purchased pursuant thereto
and all claims and rights to take any other actions arising out of or related to
such Contracts or the Transferred Assets, or in respect thereof, including those
listed on Schedule 2.1(a) (“Assigned Contracts”);
          (v) any and all Intellectual Property, including those Patents listed
on Schedule 2.1(a) (collectively, the “Transferred IP”), it be agreed, however,
that the only Patents to be included in the Transferred IP will be (i) the
Patents listed on Schedule 2.1(a) and (ii) any other Patents that are useful
exclusively in the Business;
          (vi) any and all Licenses and Permits to the extent transferable under
applicable Law and all rights under any licenses or permits from third parties
other than Governmental Authorities, including those listed on Schedule 2.1(a);

11



--------------------------------------------------------------------------------



 



          (vii) any and all Books and Records;
          (viii) any and all rights under express or implied warranties,
representations or guarantees, and to product support or maintenance, made by
suppliers furnishing goods (including the personal property and equipment
referred to herein) or services to the Business or in connection with the
Transferred Assets;
          (ix) any and all information systems, hardware, telephone systems,
software systems, database and database systems, computers (including all
computers of all Business Employees), servers, workstations, communications and
networking equipment and any and all rights thereunder, including those listed
on Schedule 2.1(a), it being agreed, however, that the categories of systems,
computers and other equipment listed on Schedule 2.1(a) will be the only such
categories of assets included in the Transferred Assets;
          (x) any and all insurance proceeds received or receivable by the
Seller in respect of the Business or any Transferred Assets (as defined below)
as a result of any damage or claim occurring after the Closing Date and any
rights, claims or causes of action existing or arising in respect of the
Business or the Transferred Assets under the Seller’s insurance policies;
          (xi) any and all claims, causes of action, choses in action, rights of
recovery and rights of set-off of any kind, pertaining to or arising out of the
Business and the Transferred Assets (including without limitation the SerialTek
Litigation after the Closing Date) other than the portion of the Recovery
payable to the Seller in accordance with Section 5.15; and
          (xii) any and all goodwill and going concern value of the Business.
     The properties, assets, rights and claims to be purchased by the Buyer
pursuant to this Section 2.1(a) shall collectively be referred to herein as the
“Transferred Assets.” If an asset used exclusively in or held for use
exclusively for the Business is not specifically listed in Schedule 2.1(b) or
referred to in Section 2.1(b) as an “Excluded Asset,” it will be deemed a
“Transferred Asset.” To the extent any Transferred Asset is owned or otherwise
held by a Subsidiary of the Seller, the Seller covenants and agrees that
references in this Section 2.1 to the Seller shall mean the Seller and any
Subsidiary of the Seller, and any such Subsidiary shall transfer, assign and
sell such asset as of the Closing to the Buyer pursuant to this Section 2.1 in
the same manner as if such asset were owned or otherwise held directly by the
Seller.
          (b) For the avoidance of doubt, the Transferred Assets shall not
include, and the Seller shall retain all of its existing right, title and
interest in, to and under, each of the following assets (the “Excluded Assets”):
          (i) any tangible or intangible assets of the Seller not used
exclusively in the Business;

12



--------------------------------------------------------------------------------



 



          (ii) all cash (including checks received on or prior to the Effective
Time), commercial paper, certificates of deposit and other bank deposits,
treasury bills and other cash equivalents;
          (iii) all specified assets of the Business listed on Schedule 2.1(b)
hereof;
          (iv) any shares of Capital Stock or other securities of VI held by the
Seller;
          (v) the minute books for the board of directors, committees or
stockholders’ meetings, incorporation documents, stock transfers and Tax Returns
or similar or related corporate records of the Seller;
          (vi) all accounts receivable of the Business for Product shipments
that occurred on or prior to the Closing Date;
          (vii) all assets owned or held by any Seller Plan or any ERISA
Affiliate;
          (viii) the assets of any Seller Plan qualified under Section 401(a) of
the Code;
          (ix) the portion of the Recovery payable to the Seller in accordance
with Section 5.15; and
          (x) except as to the Texas Facility Lease Agreement as provided in
Section 2.2(a)(iii) below, all right, title and interest in, to and under the
Leases related to the Business, and all buildings, structures, fixtures and
other improvements situated thereon.
     2.2 Assumption of Liabilities.
          (a) At the Closing and as of the Closing Date, the Buyer shall assume
and agree to pay, discharge or perform when due the following specific
Liabilities related solely to the Business and the Transferred Assets as
expressly and to the extent set forth below (the “Assumed Liabilities”):
          (i) Liabilities accruing after the Closing Date pursuant to the VI
License and the Assigned Contracts other than Liabilities associated with any
Assigned Contract that by its terms requires Approval unless and until such
Approval is obtained; provided that the Buyer shall be liable for actions taken
by the Buyer after the Closing Date under any such Assigned Contract;
          (ii) Upon receipt from VI of its written consent of the assignment of
Section IV Subsections (a)-(c) and Section VII of Schedule One of the VI
Transition Services Agreement to the Buyer, Liabilities accruing after the
Closing Date pursuant to Section IV Subsections (a)-(c) and Section VII of
Schedule One of the VI Transition Services Agreement;

13



--------------------------------------------------------------------------------



 



          (iii) If prior to the Effective Time the Landlord provides its written
consent for the Buyer to assume the Texas Facility Lease Agreement, Liabilities
accruing after the Closing Date pursuant to the Texas Facility Lease Agreement;
provided, however, in no event shall the Buyer shall assume any liabilities
arising under Environmental Laws arising from or related to the Seller’s
operation of the Texas Facility on or prior to the Closing Date;
          (iv) Liabilities under the Non-Inventory Purchase Orders;
          (v) Liabilities related to the SerialTek Litigation, including without
limitation any and all costs, expenses, and attorneys’ fees that may be incurred
by Seller relating to the SerialTek Litigation, excepting only (a) the Seller
Phase 1 Expenses and (b) all costs, fees and expenses related to the SerialTek
Litigation that were incurred by Seller prior to the Effective Time; and
          (vi) Warranty Liabilities accruing in accordance with the warranties
set forth in Section 4.1(v) of the Disclosure Schedule.
          (b) Notwithstanding anything set forth in Section 2.2 hereof or in
Schedule 2.2(a), the Buyer shall not assume pursuant to this Agreement or the
transactions contemplated hereby or otherwise any Liabilities of the Seller or
any of the Seller’s Subsidiaries or other Affiliates other than the Assumed
Liabilities, and the Seller and its Subsidiaries or other Affiliates shall
retain all such other Liabilities, whether arising prior to, on or after the
Closing Date, including:
          (i) Liabilities not related to the Business or otherwise arising with
respect to the Excluded Assets;
          (ii) Liabilities arising from the breach or infringement or alleged
breach or alleged infringement of third party intellectual property rights as a
result of the conduct of the Business or the Products or the use of the
Transferred IP or Licensed IP by the Seller or any of its Subsidiaries or
Affiliates prior to the Closing Date;
          (iii) Liabilities arising prior to the Effective Time relating to any
Business Employee whether or not arising under or in respect of any Seller Plan;
          (iv) Liabilities for Taxes with respect to the Pre-Closing Tax Period
or related to any Excluded Assets;
          (v) Liabilities to or with respect to or incurred in connection with
any Seller Plan;
          (vi) Liabilities under or relating to Environmental Laws arising prior
to the Closing or related to any Excluded Asset;
          (vii) Liabilities related to any litigation involving the Business
other than related to the SerialTek Litigation;

14



--------------------------------------------------------------------------------



 



          (viii) Liabilities of the Seller or its Subsidiaries or Affiliates to
any broker, finder or agent for any investment banking or brokerage fees,
finder’s fees or commission with respect to the transactions contemplated by
this Agreement;
          (ix) Liabilities set forth in Schedule 2.2(b);
          (x) Liabilities related to any return of Inventory or Products that
the Seller or the Seller’s Affiliates are required to accept other than those
pursuant to Warranty Liabilities;
          (xi) any Pre-Closing Product Liabilities;
          (xii) any and all Liabilities related to Contracts, other than Covered
Licenses, that are not assigned to Buyer;
          (xiii) Liability to pay the Seller Phase 1 Expenses; and
          (xiv) Any other Liabilities, other than the Assumed Liabilities,
relating to the Business, the Products, the Transferred Assets or the Business
Employees arising out of the operation or ownership of the Business or the
employment of the Business Employees, in each case, prior to or as of the
Closing Date regardless of when such Liabilities are known by a Person.
          The Liabilities retained by the Seller and its Subsidiaries and
Affiliates pursuant to this Section 2.2(b) are referred to herein as the
“Excluded Liabilities.”
          (c) The Buyer covenants and agrees with the Seller that the Buyer
shall be solely responsible for payment of the Assumed Liabilities effective as
of the Closing. The Seller covenants and agrees with the Buyer that the Seller
shall be solely responsible for the payment of all Excluded Liabilities.
     2.3 Sale of Transferred Assets and Assumption of Assumed Liabilities. The
Transferred Assets shall be sold, conveyed, transferred, assigned and delivered,
and the Assumed Liabilities shall be assumed, pursuant to an assignment and
assumption agreement or other instruments in such form as is necessary to effect
a conveyance of the Transferred Assets and an assumption of the Assumed
Liabilities in the jurisdictions in which such transfers are to be made, and
which in all instances shall be reasonably satisfactory to the Buyer and the
Seller, to be executed (upon the terms and subject to the conditions hereof) on
the Closing Date by the Seller and/or its applicable Subsidiaries and other
Affiliates and the Buyer and such other assignment and assumption agreements as
may be required in any such jurisdictions.
     2.4 Payments Post-Closing.
          (a) If, following the Closing Date, the Seller receives any payment or
other proceeds any portion of which relates to any of the Transferred Assets or
otherwise relates to the conduct or operation of the Business following the
Closing Date, the Seller shall promptly remit to the Buyer the amount of any
such payments. Notwithstanding the foregoing, the parties agree that the Seller
shall have no obligation to remit any amount received by the Seller in payment
of

15



--------------------------------------------------------------------------------



 



accounts receivable of the Business for Product shipments that occurred on or
prior to the Closing Date.
          (b) If, following the Closing Date, the Buyer receives any payment or
other proceeds any portion of which relates to any of the Excluded Assets,
including any accounts receivable of the Business for Product shipments that
occurred on or prior to the Closing Date, the Buyer shall promptly remit to the
Seller the amount of any such payments.
     2.5 Tax Withholding. Notwithstanding any other provision in this Agreement,
except to the extent that the Seller provides the Buyer with a certificate
exempting the Seller from a withholding obligation, the Buyer (and any other
Person that has any withholding obligation with respect to any payment made
pursuant to this Agreement) shall be entitled to deduct and withhold from the
payments to be made pursuant to this Agreement any Taxes required to be deducted
and withheld with respect to the making of such payments under the Code or any
other applicable provision of law. To the extent that amounts are required to be
deducted and withheld, the Seller shall work with the Buyer to mitigate any such
withholding requirements. To the extent that amounts are so withheld pursuant to
this Section 2.5, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to such Person in respect of which such
deduction and withholding was made. The Seller represents and warrants to the
Buyer, that as of the date hereof, to the Seller’s Knowledge, the Seller is not
aware of any withholding obligation on the part of the Buyer in connection with
the consummation of the transactions contemplated hereby. Based on the
information provided by the Seller as set forth in Exhibits B through D on
Schedule 2.1(a)(i), the Buyer represents and warrants to the Seller that as of
the date hereof, to the Buyer’s Knowledge, the Buyer is not aware of any such
withholding obligation in connection with the consummation of the transactions
contemplated hereby. If the Buyer becomes aware of any withholding obligation in
connection with the consummation of the transactions contemplated hereby between
the date hereof and the Closing Date, the Buyer will promptly, and in any event
prior to any such withholding, notify the Seller of such obligation immediately
upon becoming aware of such withholding obligation.
     2.6 No Assignment in Certain Circumstances. Notwithstanding anything else
contained in this Agreement to the contrary, this Agreement shall not constitute
an agreement to sell, convey, assign, transfer or deliver any interest in any
instrument, commitment, Contract, lease, License and Permit or other agreement
or arrangement or any claim, right or benefit arising thereunder or resulting
therefrom if such a transfer or an attempt to make such a transfer without the
authorization, approval, consent or waiver (collectively, “Approval”) of a third
party would constitute a breach or violation thereof, or affect adversely the
rights of the Buyer, the Seller or the Seller’s Subsidiaries and other
Affiliates thereunder, or constitute a Material Adverse Effect; and any such
transfer to the Buyer that requires the Approval of a third party shall be made
subject only to such Approval being obtained. The Seller shall obtain any such
Approvals listed on Schedule 7.3(a) prior to the Closing, and shall use
commercially reasonable efforts to obtain any other required Approval, and the
Buyer shall reasonably cooperate in connection therewith. Notwithstanding the
foregoing, if, after commercially reasonable attempts over no fewer than five
(5) days following the date hereof, the Seller determines that such Approval is
not likely to be obtained using commercially reasonable efforts with respect to
one or more of the agreements listed on Schedule 2.6 (the “Covered Licenses”),
then the Seller shall

16



--------------------------------------------------------------------------------



 



notify the Buyer of such determination in writing (each, a “No Consent Notice”)
and, thereafter, the Seller shall have no further obligation to obtain Approval
with respect to the applicable Covered Licenses. The Buyer shall receive all of
the Seller’s or the Seller’s Subsidiary’s and other Affiliate’s right, title and
interest in any Transferred Asset with respect to which such Approval is
required, including performance by the Seller or the Seller’s Subsidiary or
other Affiliates, as agent; provided, however, that any and all consent and
assignment costs or charges relating to such Contracts, including payments
slated to be due in connection with the sale, transfer, or other disposition of
the Business or Transferred Asset by the Seller, shall be paid by the Seller.
ARTICLE III
PURCHASE PRICE
     3.1 Purchase Price. The Purchase Price shall be payable in cash by wire
transfer of immediately available funds to an account designated by the Seller.
     3.2 Allocation of Purchase Price. The Buyer and the Seller agree to
allocate the Purchase Price among the Transferred Assets and the Assumed
Liabilities (the “Allocation”) as provided in Schedule 3.2 hereof. The Buyer and
the Seller agree that the Allocation shall be made pursuant to the following
procedure: The Buyer shall prepare at its cost and expense and deliver to the
Seller a proposed allocation of the Purchase Price and Assumed Liabilities among
the Transferred Assets (“Buyer’s Appraisal”) within sixty (60) days after the
Closing Date. The Seller shall accept and agree to the allocation unless such
allocation is unreasonable, in which case the Seller shall deliver written
notice to the Buyer within thirty (30) days after the Seller’s receipt of
Buyer’s Appraisal. If the Seller so objects to the Allocation based on Buyer’s
Appraisal, the Seller and the Buyer will attempt in good faith to resolve any
such disagreement. If the Seller and the Buyer are unable to reach an agreement
on the Allocation within thirty (30) days of the Seller’s notice of its
objection to Buyer’s Appraisal, any disagreement shall be resolved by the
submission of Buyer’s Appraisal and any information upon which the Seller relies
to object to Buyer’s Appraisal to a qualified valuation firm mutually acceptable
to the Buyer and the Seller (the “QV Firm”). In the absence of agreement with
respect to the selection of the QV Firm, the Buyer shall be entitled to select
the QV Firm. The Seller shall bear any and all costs incurred in engaging the QV
Firm with respect to the Allocation. The Buyer and the Seller further agree to
act in accordance with the Allocation (including any allocation made by the QV
Firm), if any, in any Tax Returns or similar filings. In the event that any Tax
authority disputes the Allocation, if any, the Seller or the Buyer, as the case
may be, shall promptly notify the other party of the nature of such dispute.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     4.1 Representations and Warranties of the Seller. The Seller represents and
warrants to the Buyer that the representations and warranties contained in this
Section 4.1 are true and correct as of the date hereof, except as set forth in
the Disclosure Schedule. The Disclosure Schedule shall be arranged in sections
and subsections corresponding to the

17



--------------------------------------------------------------------------------



 



numbered and lettered sections and subsections contained in this Agreement. The
disclosures in any section or subsection of the Disclosure Schedule shall
qualify such other sections or subsections in this Section 4.1 only to the
extent it is reasonably apparent from a reading of the disclosure item that such
disclosure is applicable to such other section or subsection. A mere listing of
an agreement, document or instrument is not sufficient to qualify or respond to
a representation or warranty requiring disclosure, except for a representation
and warranty that calls for a listing of such agreements, documents or
instruments (nor shall the contents or provisions of such an agreement, document
or instrument be deemed disclosed merely by a listing of the same).
          (a) Due Organization and Power. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of Delaware.
Each of the Seller and its Subsidiaries (i) has all requisite corporate power
and authority to own and lease the Transferred Assets and to operate the
Business as it is now being conducted, and (ii) is in good standing and is duly
qualified to do business in each jurisdiction in which the nature of the
Business or the ownership, leasing or operation of the Transferred Assets makes
such qualification necessary, except where the failure to so qualify or be in
good standing, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect. Section 4.1(a) of the
Disclosure Schedule lists all jurisdictions where the Business is currently
doing business, or where the Transferred Assets are located.
          (b) Subsidiaries.
          (i) The Seller does not own or hold, directly or indirectly, any
equity interest of any kind in any Person that conducts the Business or owns
assets or properties or conducts operations used or held for use in, or related
to, the Business; and
          (ii) Neither the Seller nor any of its Subsidiaries has, owns or
controls (of record or beneficially), directly or indirectly, any interest in
any other Person, or is a party to or participant in any partnership, joint
venture or other similar investment, related to the Business. Neither the Seller
nor any of its Subsidiaries is subject to any obligation or requirement to
provide funds to or make any investment (whether in the form of a loan, capital
contribution or otherwise) in any Person related to the Business.
          (c) Authorization and Validity of Agreement and Ancillary Agreements.
The Seller has all requisite corporate power and authority to enter into this
Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Seller of this Agreement and the Ancillary Agreements and the consummation by
the Seller of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action and no other corporate
action or proceeding on the part of the Seller is or will be necessary for the
execution, delivery and performance by the Seller of its obligations under this
Agreement and the Ancillary Agreements and the consummation by the Seller of the
transactions contemplated hereby and thereby. No vote or approval of the
stockholders of the Seller is required to approve the Acquisition and the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements. This Agreement and the Ancillary Agreements have been duly and
validly executed and delivered by the Seller and, assuming the due
authorization, execution and

18



--------------------------------------------------------------------------------



 



delivery hereof and thereof by the Buyer, constitute legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their respective terms, except to the extent that their enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting creditors’ rights generally and by general equity
principles (whether considered in a proceeding in equity or at law).
          (d) No Conflict. The execution and delivery of this Agreement and the
Ancillary Agreements do not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the terms hereof and thereof
will not, (i) conflict with, or result in any violation of, or constitute a
default (with or without notice or lapse of time or both) under, or give rise to
a right of termination, cancellation, acceleration or increase of any
obligation, liability or fee or the loss of a benefit under, or the creation of
a Lien (other than any Permitted Liens) on the Transferred Assets (any such
conflict, violation, default, right of termination, cancellation or
acceleration, loss or creation, a “Violation”) pursuant to, any provision of the
certificate of incorporation or by-laws or similar organizational documents of
the Seller or any of its Subsidiaries, (ii) result in any Violation of any of
the Assigned Contracts or any other contract to which the Seller or any of its
Subsidiaries is a party that relates to the Business, or (iii) result in any
Violation of any Licenses and Permits, Order or Law applicable to the Business
or the Transferred Assets, except in the case of clauses (ii) or (iii) for any
Violation which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
          (e) Consents. No consent, approval, Order, Licenses and Permits, or
registration, declaration or filing with, or notice to, any Governmental
Authority or of, with or from any other Person, is required in connection with
the execution and delivery of this Agreement and the Ancillary Agreements by the
Seller or the consummation by the Seller of the transactions contemplated hereby
or thereby, except for any such consents, approvals, Orders, Licenses and
Permits, registrations and filings which, if not obtained or made, individually
or in the aggregate, would not reasonably be expected to interfere in any
material respect with the conduct of the Business as currently conducted or with
the release of any Products of the Seller that are scheduled for release within
the ninety (90) days after the date hereof.
          (f) Financial Information. The Business is not an identified reporting
unit of the Seller. As a result, financial statements of the Business are not
prepared as part of the Seller’s normal reporting process. Section 4.1(f) of the
Disclosure Schedule sets forth the unaudited, non-GAAP schedule of revenues,
expenses and net contribution for the Business for the fiscal year ended
April 30, 2009, subject to non-GAAP adjustments to income and expense that are
customarily made by the Seller in its press releases and financial statements
and the pro forma adjustments described in the footnotes thereto (the “Financial
Information”). The Financial Information has been compiled by management from
source documentation subject to the controls and procedures of the Seller’s
accounting systems.
          (g) Absence of Certain Changes. Except as contemplated by this
Agreement, since May 1, 2009, there has not been any material changes in the
financial condition or results of operations of the Business. Except as
contemplated by this Agreement, since May 1, 2009, the Seller has not taken any
of the following actions (or permitted any of the following events to occur)
with respect to the Business:

19



--------------------------------------------------------------------------------



 



          (i) sold, assigned or transferred any material assets used exclusively
in the Business, except in the ordinary course of business;
          (ii) suffered any extraordinary losses (whether or not covered by
insurance) to the Business;
          (iii) made any commitments for capital expenditures in an amount in
excess of $35,000; or
          (iv) entered into any agreement or commitment with respect to any of
the matters referred to in paragraphs (i) through (iii) of this Section 4.1(g).
          (h) Properties.
          (i) There is no real property legally or beneficially owned by the
Seller or any of its Subsidiaries that is used exclusively in connection with
the Business.
          (ii) The Seller is the current lessee under the Texas Facility Lease
Agreement. Attached to this Agreement as Exhibit L is a true, correct and
complete copy of the Texas Facility Lease Agreement, and except as set forth in
said Exhibit, the Texas Facility Lease Agreement has not been amended, modified,
assigned, or sublet. The Texas Facility Lease Agreement is in full force and
effect. The Seller is not in material default or breach of any of its
obligations under the Texas Facility Lease Agreement and there is no
circumstance or event that with notice or lapse of time would constitute a
material default or breach by the Seller with respect to the same. To the
Seller’s Knowledge, no other party to the Texas Facility Lease Agreement is in
default or breach of any of its obligations under the Texas Facility Lease
Agreement, and there is no circumstance or event that with notice or lapse of
time would constitute a default or breach by any such party with respect to the
same.
          (i) Title to Transferred Assets; Sufficiency of Assets. The Seller and
its Subsidiaries have good, valid and marketable title, of record and
beneficially, to all of the Transferred Assets and at the Closing will transfer
and deliver to the Buyer legal and valid title to the Transferred Assets, free
and clear of all Liens other than the Permitted Liens. The Transferred Assets
(assuming receipt of all necessary Approvals), together with the rights under
the License Agreement and the Transition Services Agreement, constitute all of
the assets necessary for the Buyer to conduct the Business in the manner in
which it has been conducted by the Seller prior to the date hereof and to
release any Products of Seller that are scheduled for release within the ninety
(90) days after the date hereof. There is no asset that is used in the Business
that is not a Transferred Asset. That portion of the machinery, equipment and
other tangible assets included in the Transferred Assets necessary for the Buyer
to conduct the Business in the manner in which it has been conducted by the
Seller prior to the date hereof is in good and usable condition, ordinary wear
and tear excepted and is otherwise suitable for the purposes for which it is
currently used.

20



--------------------------------------------------------------------------------



 



          (j) Taxes.
          (i) To the Knowledge of the Seller and its Subsidiaries, all Tax
Returns required to be filed in connection with the Business have been timely
filed. All material Taxes required to be paid in connection with the Business
(whether or not shown to be due on such Tax Returns) have been timely paid. All
such Tax Returns are true, correct and complete in all material respects and
were prepared in substantial compliance with all applicable laws and
regulations. To the Knowledge of the Seller, no claim has ever been made by any
Governmental Authority in any jurisdiction where the Seller does not file Tax
Returns that the Seller is or may be subject to taxation by that jurisdiction.
          (ii) To the Knowledge of the Seller, there is no material Tax
Proceeding, investigation, audit or examination proposed in writing or currently
ongoing in connection with the Business in respect of any Tax. To the Knowledge
of the Seller, no deficiencies for any Taxes have been proposed, asserted or
assessed in connection with the Business. Neither the Seller nor any of its
Subsidiaries is currently the beneficiary of any extension of time within which
to pay any Tax or to file any Tax Return in connection with the Business.
Neither the Seller nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.
          (iii) To the best of the Knowledge of the Seller and its subsidiaries,
all Taxes required to have been withheld in connection with the Business have
been timely withheld and timely paid over to the proper Governmental Authority,
an all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.
          (iv) There is no Lien for Taxes upon any of the Transferred Assets
(other than for Taxes not yet due and payable). None of the Transferred Assets
are “tax-exempt use property” within the meaning of Section 168(h) of the Code.
          (v) To the Knowledge of the Seller, the Seller has no liability for
the Taxes of any Person (other than any member of its affiliated or combined Tax
group) including (A) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law), (B) as a transferee or
successor or (C) by Contract.
          (k) Legal Proceedings. There are no Actions or Proceedings which are
pending or, to the Knowledge of the Seller, threatened that would interfere in
any respect with the conduct of the Business as currently conducted or
challenging the validity of this Agreement or any Ancillary Agreement or any of
the transactions contemplated hereby or thereby. Neither the Seller nor any of
its Subsidiaries nor any of their respective properties is or are subject to any
Order that interferes in any material respect with the conduct of the Business
or the Transferred Assets. There are no formal or informal SEC inquiries or
investigations, other governmental inquiries or investigations or internal
investigations or material whistle-blower complaints pending, or to the
Knowledge of the Seller with respect to SEC or other governmental inquiries or
investigations, threatened, that would interfere in any material respect with
the conduct of the Business or the Transferred Assets.

21



--------------------------------------------------------------------------------



 



          (l) Licenses and Permits; Compliance with Laws. Except (other than in
the case of clauses (i) and (ii) below) as, individually or in the aggregate,
has not and would not reasonably be expected to materially interfere with the
conduct of the Business as currently conducted or the release any Products of
the Seller that are scheduled for release within the ninety (90) days after the
date hereof:
          (i) the Seller owns or possesses all material Licenses and Permits,
and has made all filings, applications and registrations with all Governmental
Authorities, and all such Licenses and Permits are in full force and effect;
          (ii) no loss of any such Licenses and Permits is pending in any
Proceeding or, to the Knowledge of the Seller, has been threatened by a
Governmental Authority, except for normal expirations in accordance with the
terms thereof or applicable Law and all such Licenses and Permits may be
transferred to the Buyer;
          (iii) the Seller and each of its Subsidiaries has complied with
(A) all terms and conditions of all Licenses and Permits and (B) all Laws
applicable to the operation of the Business and ownership or use of the
Transferred Assets, and it has not received any written notice nor does it have
Knowledge of any pending Actions or Proceedings alleging facts which, if true,
would constitute a failure to comply with either (A) or (B) of this Section
4.1(l)(iii); and
          (iv) there are no (A) unresolved violations, criticisms or exceptions
noted by any Governmental Authority in any report, comment letter or other
written statement relating to or based on any examinations of the Business or,
with respect to the Business and the Transferred Assets, the Seller or its
Subsidiaries or (B) written agreements, memoranda of understanding, commitment
letters or similar undertakings with or Orders from any Governmental Authority
which relate specifically to the Business and the Transferred Assets.
          (m) Environmental Matters. Except as, individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect:
          (i) The Seller and its Subsidiaries are, and at all times since May 1,
2007 have been, in compliance with all Environmental Laws related to the
Business and the Transferred Assets and, to the Knowledge of the Seller, there
is no condition that would, individually or in the aggregate, reasonably be
expected to prevent compliance with all Environmental Laws in the future;
          (ii) Seller’s leasehold right, title and interest in the Texas
Facility (including soils, groundwater, surface water, buildings, equipment or
other structures or facilities) does not contain and is not contaminated with
any Hazardous Substance and no foreseen or proposed alterations or improvements
are required within three (3) years from the date hereof in relation to such
Texas Facility in order to maintain compliance with Environmental Laws; and
          (iii) Neither the Seller nor any of its Subsidiaries has received any
written notice, demand, letter, claim or request for information alleging that
the Seller or

22



--------------------------------------------------------------------------------



 



the Business, is in violation of or subject to liability under any Environmental
Law related to the Texas Facility.
          (n) Employee Benefit Plans.
          (i) No plan currently or ever in the past maintained, sponsored,
contributed to or required to be contributed to by the Seller, any of its
Subsidiaries, or any of their respective ERISA Affiliates, is or ever in the
past was (i) a “multiemployer plan” as defined in Section 3(37) of ERISA, (ii) a
plan described in Section 413 of the Code, or (iii) a plan subject to Title IV
of ERISA, Section 302 of ERISA, or Section 412 of the Code.
          (ii) To the Knowledge of the Seller, all contributions required to be
made to the Seller Plans have in fact been timely made in all material respects.
The Seller Plans have been established, maintained and administered in
compliance in all material respects with their terms and all applicable
statutes, laws, ordinances, rules, orders, decrees, judgments, writs, and
regulations of any controlling Governmental Authority.
          (iii) The Seller and its Subsidiaries have complied in all material
respects with all applicable health care continuation requirements in
Section 4980B of the Code and in ERISA.
          (iv) With respect to any Seller Plan that is maintained outside the
jurisdiction of the United States or covers any employee residing or working
outside the United States (any such Seller Plan, a “Foreign Benefit Plan”) and
to the Knowledge of the Seller, (A) all Foreign Benefit Plans have been
established, maintained and administered in compliance in all material respects
with their terms and all applicable statutes, laws, ordinances, rules, orders,
decrees, judgments, writs, and regulations of any controlling Governmental
Authority, (B) all Foreign Benefit Plans that are required to be funded are
fully funded, and with respect to all other Foreign Benefit Plans, adequate
reserves therefore have been established on the Business Balance Sheet, and
(C) no Liability of the Seller or its Subsidiaries exists with respect to such
Foreign Benefit Plans.
          (o) Labor Matters.
          (i) Neither the Seller nor any of its Subsidiaries is a party to any
U.S. or non-U.S. collective bargaining agreement or other labor union contract
(or is subject to any statutory scheme of similar import) applicable to all or
any of the Transferred Employees. None of the Business Employees are represented
by any labor union, works council, or other labor organization. To the Knowledge
of the Seller, there are no activities or proceedings of any labor union or
other labor organization to organize any Transferred Employees.
          (ii) There is no unfair labor practice charge or other material
employment related complaint pending or, to the Knowledge of the Seller,
threatened in writing against the Seller or any of its Subsidiaries before any
Governmental Authority with respect to any Transferred Employee, nor is there
any material Action or Proceeding brought by or on behalf of any Transferred
Employee pending or, to the Knowledge of the

23



--------------------------------------------------------------------------------



 



Seller, threatened in writing against the Seller or its Subsidiaries, in each
case, related to the operation of the Business. Neither the Seller nor any of
its Subsidiaries is a party to or bound by any consent decree with, or citation
by, any Governmental Authority relating to the employment of any Transferred
Employees. There is no labor strike, slowdown or work stoppage, lockout or labor
disturbance pending or, to the Knowledge of the Seller, threatened in writing by
any Transferred Employee, nor is there any grievance currently being asserted
with respect to any Transferred Employee. The Seller and its Subsidiaries have
paid in full to all Business Employees all wages, salaries, commissions,
bonuses, benefits and other compensation due to such employees and neither the
Seller nor any of its Subsidiaries is liable for any severance pay or other
payments to any Business Employee or former Business Employee arising from the
termination of employment or this Agreement. Neither the Seller nor any of its
Subsidiaries has closed any plant or facility, effectuated any layoffs of
employees or implemented any early retirement, separation or window program
within the past two (2) years affecting, in whole or in part, Transferred
Employees, nor has any such party planned or announced any such action or
program for the future affecting, in whole or in part, Transferred Employees.
The Seller and its Subsidiaries are, and have operated the Business, in
compliance with their respective obligations pursuant to the Worker Adjustment
and Retraining Notification Act of 1988 (“WARN”) and similar applicable Laws,
and all other notification and bargaining obligations arising under any
collective bargaining agreement, statute or otherwise.
          (iii) The Preliminary PTO Schedule is a true and correct list of all
PTO of the Transferred Employees located in the United States on the date
hereof, and the Closing PTO Schedule will be a true and correct list of all PTO
of the Transferred Employees in all locations on the Closing Date.
          (iv) The Non-U.S. Employees and the U.S. Employees constitute all
employees who are exclusively engaged for purposes of conducting, and required
in connection with the operation of, the Business, other than the employees of
the Seller located in Ipoh, Malaysia.
          (p) Intellectual Property.
          (i) Section 4.1(p)(i) of the Disclosure Schedule contains a complete
and accurate list (using the Seller’s internal identification method) of all
Product families of the Business.
          (ii) The Transferred IP and the Licensed IP constitute all of the
Intellectual Property necessary for the Buyer to conduct the Business in
substantially the same manner as it is currently operated including, to the
Knowledge of the Seller, with respect to any Products of the Seller that are
scheduled for release within the ninety (90) days after the date hereof. The
Seller is the exclusive owner of all right, title and interest in and to (free
and clear of all Liens other than Permitted Liens) the Transferred IP and has
the exclusive rights to use, sell, license, assign, transfer, convey, dispose
of, or otherwise commercially exploit the Transferred IP. The Seller has the
rights to license the Licensed IP on the terms set forth in the License
Agreement.

24



--------------------------------------------------------------------------------



 



          (iii) Section 4.1(p)(iii) of the Disclosure Schedule contains an
accurate and complete list of all the Registered Transferred IP (as defined
below) and the jurisdiction(s) in which each item of Registered Transferred IP
was or is filed or registered, and the respective application or registration
numbers and dates. Each item of Registered Transferred IP is in compliance with
all formal legal requirements (including payment of any filing, examination and
maintenance fees and proofs of use) and is valid and subsisting. There are no
actions that are required to be taken by the Seller within ninety (90) days of
the Closing Date with respect to the Registered Transferred IP, including the
payment of any registration, maintenance or renewal fees or the filing of any
responses, documents, applications or certificates for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any Transferred IP.
The rights of the Seller in any Transferred IP have not lapsed or entered the
public domain. The “Registered Transferred IP” means the following United States
and foreign Intellectual Property Rights owned by, filed in the name of, or
applied for by, the Seller that are part of the Transferred IP: (i) Patents,
(ii) registered trademarks, applications to register trademarks, including
intent-to-use applications, or other registrations or applications related to
trademarks, (iii) copyrights registrations and applications to register
copyrights, (iv) registered mask works and applications to register mask works,
and (v) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued by, filed with, or
recorded by, any Governmental Authority at any time.
          (iv) Section 4.1(p)(iv) of the Disclosure Schedule contains an
accurate and complete list of all material Transferred IP (other than Registered
Transferred IP) and Licensed IP (and designates which items are owned by the
Seller), including material software and unregistered trademarks.
          (v) The Seller and is Subsidiaries have not transferred ownership (or
joint ownership), granted or agreed to grant any license or other rights to use
(except under any End User Agreement), or authorized the retention of any rights
to use or own any Intellectual Property necessary for the conduct of the
Business as currently conducted, including with respect to any Products of the
Seller that are scheduled for release within the ninety (90) days after the date
hereof. The Seller and its Subsidiaries have not permitted any third party to
modify, improve or create derivative works of any Transferred IP or own any
Intellectual Property Rights therein.
          (vi) Sections 4.1(p)(vi)(A) and (B) of the Disclosure Schedule list:
(A) all licenses, sublicenses and other agreements (other than End User
Agreements) to which the Seller or any of its Subsidiaries is a party and
pursuant to which any third party is authorized to use, exercise or receive any
benefit from the Transferred IP and the Licensed IP; and (B) all third parties
to whom the Seller or any of its Subsidiaries has made available copies of or
disclosed, or promised to make available or disclose, or granted the right to
ascertain the source code containing or embodying any Transferred IP and the
Licensed IP, whether pursuant to an escrow arrangement or otherwise, and all
parties who have the right potentially to receive such source code. The Seller
has made available to the Buyer accurate and complete copies of all licenses,
sublicenses, and other agreements identified above and is in compliance with all
material terms and conditions of such

25



--------------------------------------------------------------------------------



 



licenses, sublicenses, and other agreements. With respect to Licensed IP, the
Seller’s representations under this Section 4.1(p)(vi) are made solely to the
extent that any of the foregoing may reasonably be expected to adversely affect
any of the Buyer’s rights under the License Agreement.
          (vii) No Person has asserted in writing, or threatened in writing to
assert, any claims or brought any actions or lawsuits (A) contesting the right
of the Seller or any of its Subsidiaries to use any Transferred IP or Licensed
IP or any products, processes or materials covered thereby in any manner or
(B) challenging the ownership, validity or enforceability of any Transferred IP
or Licensed IP, in either case which remain unresolved and/or, to the Knowledge
of the Seller, which were asserted, threatened or brought within the six
(6) years prior to the date hereof; and there do not exist any facts which could
form the basis of any such claim, action or lawsuit other than: (i) any such
matter described in clause (B) above or (ii) a patent infringement claim,
action, or lawsuit; and, to the Knowledge of Seller, there do not exist any
facts which could form the basis of any (x) claim action or lawsuit with respect
to any such matter described in Clause (B) above or (y) patent infringement
claim, action or lawsuit. No Transferred IP or Licensed IP is subject to any
Order or Contract related to or restricting in any manner the licensing,
assignment, transfer, use or conveyance thereof by the Seller. With respect to
Licensed IP, the Seller’s representations under this Section 4.1(p)(vii) are
made solely to the extent that any of the foregoing may reasonably be expected
to adversely affect any of the Buyer’s rights under the License Agreement.
          (viii) The Seller has not made any claims or brought any actions or
lawsuits alleging (A) infringement, misappropriation, or other misuse of any of
the Transferred IP or Licensed IP or (B) breach of any license, sublicense,
nondisclosure agreement, or other agreement authorizing another party to use any
Transferred IP or Licensed IP, in either case which remain unresolved and/or, to
the Knowledge of the Seller, which were made or brought within the six (6) years
prior to the date hereof; and, to the Knowledge of the Seller, there do not
exist any facts which, to the Knowledge of the Seller, could form the basis of
any such claim, action or lawsuit. The Seller has not entered into any agreement
granting any third party the right to bring infringement, misappropriation, or
other actions with respect to, or otherwise to enforce rights with respect to,
any of the Transferred IP or Licensed IP. With respect to Licensed IP, the
Seller’s representations under this Section 4.1(p)(viii) are made solely to the
extent that any of the foregoing may reasonably be expected to adversely affect
any of the Buyer’s rights under the License Agreement.
          (ix) To the extent that any Transferred IP or Licensed IP has been
developed or created independently or jointly by an independent contractor or
other third party for the Seller, or is incorporated into any of the Products,
the Seller has obtained and retains ownership of, and is the exclusive owner of
all such independent contractor’s or third party’s Intellectual Property in such
work, material or invention by operation of law or valid assignment.
          (x) Sections 4.1(p)(x)(A) through (C) of the Disclosure Schedule list
all licenses, sublicenses and other agreements (other than “shrink-wrap,”
“click-wrap” or

26



--------------------------------------------------------------------------------



 



other generally available licenses) to which the Seller is a party and pursuant
to which the Seller (A) is authorized to use, exercise, or receive any benefit
from any In-Licensed IP (as defined below); (B) is required to license, assign
or otherwise grant rights to additions, modifications or improvements to
In-Licensed IP made by or for the Seller to any third party; and (C) is
obligated to pay any ongoing fees, royalties or other payments to any third
party with respect to In-Licensed IP in order to conduct the Business as
currently conducted, including with respect to any Products of the Seller that
are scheduled for release within the ninety (90) days after the date hereof. The
Seller has made available to the Buyer copies of all licenses, sublicenses and
other agreements identified above. The Seller is in compliance with all material
terms and conditions of all such licenses, sublicenses, and other agreements. To
the Knowledge of the Seller, there is no assertion, claim or threatened claim,
or facts that could serve as a basis for any assertion or claim, that the Seller
has breached any terms or conditions of such licenses, sublicenses, or other
agreements. “In-Licensed IP” means all Intellectual Property of a third party or
Affiliate exclusively used in the Business or incorporated into any Product.
Except with respect to payments under the licenses, sublicenses, and other
agreements listed in Section 4.1(p)(x)(C) of the Disclosure Schedule, there are
(and upon Closing will be) no royalties, fees, or other payments payable to any
Person (1) by reason of ownership, use, license, sale or disposition of any
Transferred IP or (2) by the Buyer as a result of the rights granted under the
License Agreement.
          (xi) No software covered by or embodying any Transferred IP or
Licensed IP or Product has been or is being distributed, in whole or in part, or
was used, or is being used in conjunction with any Open Source Software in a
manner which would require that such software or Product be disclosed or
distributed in source code form or made available at no charge or require the
Seller or the Buyer to grant any rights in their or their Affiliates’
Intellectual Property Rights to a third party. “Open Source Software” means any
software that contains, or is derived in any manner (in whole or in part) from,
any software that is distributed as free software, open source software (e.g.,
Linux) or similar licensing or distribution models, including software licensed
or distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (A) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL), (B) the Artistic
License (e.g., PERL), (C) the Mozilla Public License, (D) the Netscape Public
License, (E) the Sun Community Source License (SCSL), (F) the Sun Industry
Standards Source License (SISSL), (H) the BSD License, and (I) the Apache
License.
          (xii) Neither the operation of the Business nor the manufacture, use,
importation, sale, support, maintenance, modification or other commercial
exploitation of any Product infringes or misappropriates any Intellectual
Property of any third party, or to the Knowledge of the Seller violates any
right of any third party (including any right to privacy or publicity) or
constitutes unfair competition or trade practices under the laws of any
jurisdiction.
          (xiii) The Seller has not received any written notice from any third
party that the operation of the Business or the manufacture, use, sale, support,
reproduction, modification or other commercial exploitation of any Product
infringes or misappropriates

27



--------------------------------------------------------------------------------



 



the Intellectual Property of any third party, violates any right of any third
party (including any right to privacy or publicity), or constitutes unfair
competition or trade practices under the laws of any jurisdiction.
          (xiv) Assuming receipt of all Approvals with respect to the use of the
In-Licensed IP, the continued operation of all or any portion of the Business
after the Closing in substantially the same manner as it is operated by the
Seller prior to the Closing will not infringe or misappropriate any Intellectual
Property of any third party except to the extent such infringement or
misappropriation would not have occurred if the Business were operated in the
same manner as it is operated by the Seller prior to the Closing.
          (xv) The consummation of the transactions contemplated by this
Agreement will neither violate nor result in the material breach, modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to any contracts, licenses or agreements relating to Transferred IP or
In-Licensed IP. Following the Closing, assuming receipt of all Approvals by the
Buyer with respect to all such contracts, licenses, and agreements, the Buyer
will be permitted to exercise all of the rights of the Seller under such
contracts, licenses and agreements to the same extent the Seller would have been
able had the transactions contemplated by this Agreement not occurred and
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which the Seller would otherwise be required
to pay. To the Knowledge of the Seller, all In-Licensed IP is generally
commercially available. Neither this Agreement nor the transactions contemplated
hereby, including the assignment to the Buyer of any Assigned Contracts to which
the Seller is a party, as agreed to by the Buyer, will result in (A) the Buyer
or any of its Affiliates granting to any third party any right to or with
respect to any material Intellectual Property right owned by, or licensed to,
the Buyer or any of its Affiliates other than the Transferred IP, or (B) the
Buyer or any of its Affiliates being bound by, or subject to, any non-compete or
other material restriction on the operation or scope of its business.
          (xvi) The Seller has taken all steps necessary under applicable Law
and any agreement to which the Seller is bound to protect and preserve the
confidentiality of all trade secrets and other confidential and proprietary
Intellectual Property of, as applicable, the Seller and its vendors,
distributors, contractors, customers, employees, and other business partners
used in or obtained in connection with the Business, (“Confidential
Information”). The Seller has made available to the Buyer copies of all its
(i) standard nondisclosure agreements, (ii) nondisclosure agreements or other
agreements relating to the handling, disclosure, and use of Confidential
Information incorporated into or used in the development of production of the
Products, and (iii) nondisclosure agreements otherwise requested by the Buyer in
writing prior to the date hereof. Without limiting the foregoing, the Seller has
and enforces a policy requiring each employee and consultant of the Seller to
execute a proprietary rights and confidentiality agreement substantially in the
form provided to the Buyer, and all current and former employees and consultants
of the Seller with access to Confidential Information or who have invented,
authored, or otherwise developed Intellectual Property have executed such an
agreement (without taking any exception to such assignment).

28



--------------------------------------------------------------------------------



 



          (xvii) Section 4.1(p)(xvii) of the Disclosure Schedule contains a list
and description of all standard-setting organizations, industry bodies and other
standards-related activities relating to the Business in which the Seller or any
of its Subsidiaries have participated and, to the extent not publicly available
or already provided by the Seller to the Buyer, a description of, or reference
to, the membership agreements, bylaws and Intellectual Property Rights and other
policies, rules and similar materials relating to such organizations, bodies and
other activities.
          (xviii) The electronic data processing, information technology, record
keeping, communications, telecommunications, and computer systems and facilities
at the Texas Facility included in the Transferred Assets (including all
software, hardware, networks, communications facilities and platforms)
(collectively, “Technology Systems”) perform at a commercially reasonable level
necessary for the current operation of the Business at the Texas Facility. There
has not been any material malfunction with respect to any of the Technology
Systems that has not been remedied in all material respects. In the twelve (12)
month period prior to the date hereof, there has been no failure, breakdown or
continued substandard performance of any Technology Systems that has caused a
material disruption or interruption in the operation of the Business at the
Texas Facility. Assuming receipt by the Buyer of all Approvals necessary under
commercially available software used in such Technology Systems, from and after
the Closing Date, the Buyer will have and be permitted to exercise the same
rights with respect to the Technology Systems as the Seller and each of its
Subsidiaries would have been able to exercise had the Acquisition not occurred,
without the payment of any additional amounts or consideration (other than
ongoing fees, royalties or payments which the Seller or its Subsidiaries would
otherwise have been required to pay).
          (xix) The Products are substantially free of any material defects,
bugs and errors in accordance with generally accepted industry standards, and,
to the Knowledge of the Seller, do not contain or make available any disabling
codes or instructions, spyware, Trojan horses, worms, viruses or other software
routines that permit or cause unauthorized access to, or disruption, impairment,
disablement, or destruction of, software, data or other materials
(“Contaminants”). The Seller and each of its Subsidiaries have taken
commercially reasonable steps and implemented commercially reasonable safeguards
to ensure that the Products are substantially free from Contaminants.
          (xx) The Seller and all of its Subsidiaries have taken commercially
reasonable measures, with respect to the Business, to ensure that personally
identifiable information is protected against loss, damage, or unauthorized
access, use, modification, or other misuse. The execution, delivery and
performance of this Agreement and the consummation of the Acquisition complies
with the Seller and each of its Subsidiaries’ applicable privacy policies and in
all material respects with all applicable Laws relating to privacy and data
security (including any such Laws in the jurisdictions where the applicable
information is collected).
          (xxi) For purposes of Sections 2.1(a)(v) and 2.2(b)(ii), and this
Section 4.1(p), “use,” includes make, have made, reproduce, display or perform
(publicly or

29



--------------------------------------------------------------------------------



 



otherwise), prepare derivative works based on, offer for sale, sell, distribute,
import, disclose, license, sublicense, dispose of, and otherwise use and
exploit.
          (q) Brokers, Finders, etc. Subject to Section 4.2(e) of this
Agreement, no agent, broker, investment banker, financial advisor or other firm
or Person is or will be entitled to any broker’s or finder’s fee or any other
similar commission or fee in connection with any of the transactions
contemplated by this Agreement.
          (r) Transactions with Related Persons. The Business does not include
any Contracts with any of the stockholders holding more than 5% of the Seller’s
voting stock (on an as converted to voting stock basis), directors, officers or
to the Seller’s Knowledge, employees (or any relative or spouse of any of the
foregoing Persons or any other Subsidiaries of the foregoing Persons)
(collectively, “Related Persons”) of the Seller. No Related Person has any
interest, directly or indirectly, in any Contract, Lien or other agreement
relating to the Business or to which the Business or the Transferred Assets are
subject.
          (s) Books and Records. The Books and Records are complete and correct
in material respects and have been maintained in accordance with good practices.
          (t) Certain Contracts. The Seller is not a party to or bound by any
Contract relating exclusively to the Business or the Transferred Assets that is
not an Assigned Contract. No Assigned Contract:
          (i) provides for any payment by or to the Seller in excess of $35,000
in any year or which is not terminable within one year without penalty;
          (ii) limits (or purports to limit) in any way the ability of the
Seller or any of its Affiliates or Subsidiaries or of the Business to compete or
engage in any line of business, in any geographic area or with any Person, or
which requires referrals of any business or requires any of its Affiliates or
Subsidiaries or the Business to make available investment opportunities to any
Person on a priority, equal or exclusive basis;
          (iii) provides for or requires any aggregate future payments in excess
of $35,000 with respect to, or in connection with, any capital expenditures or
the acquisition or construction of fixed assets;
          (iv) relates to the Seller having entered into a partnership, joint
venture or collaboration with any other Person;
          (v) relates to, or evidences, any indemnity or any guarantee of
obligations of any Person;
          (vi) imposes any confidentiality, non-disclosure or standstill
obligation on the Seller or its Subsidiaries (except confidentiality provisions
entered into in the ordinary course of business consistent with past practice)
or the Business;
          (vii) contains any rights of returns or agreements with distributors
covering returns of Inventory or Products;

30



--------------------------------------------------------------------------------



 



          (viii) grants any rights to make or distribute Products or, except
consistent with the Seller’s standard terms and conditions, make any
modifications thereto,
          (ix) grants favored nation commitments; and
          (x) is not part of the Transferred Assets, unless such Contract is
listed in Schedule 2.1(b) as an “Excluded Asset”.
The Seller has made available to the Buyer complete and accurate copies of each
Assigned Contract. All of the Assigned Contracts are valid and in full force and
effect. Neither the Seller nor, to the Knowledge of the Seller, any of the other
parties thereto, has violated any provision of, or committed or failed to
perform any act which (with or without notice, lapse of time or both) would
constitute a material default under the provisions of any Assigned Contract.
Each Assigned Contract, assuming receipt of all Approvals required for the
assignment to and assumption by the Buyer of such Assigned Contracts, will be a
valid and binding obligation of the Buyer upon consummation of the transactions
contemplated hereby and will be in full force and effect, except to the extent
that their enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally and by general equity principles (whether considered in a
proceeding in equity or at law).
          (u) Customers; Distributors and Vendors. Section 4.1(u) of the
Disclosure Schedule contains a list of the top 10 customers of the Business (in
dollar value based on revenues for each of the last two fiscal years) (“Key
Customers”), a list of the top 10 distributors, value added resellers, sales
representatives and/or other participants in the distribution channel related to
the Products (in dollar value based on revenues) (“Distributors”), and a list of
the top 10 suppliers of the Business (in dollar value based on expenditures),
including contract manufacturers, licensors and other service providers
(“Vendors”), for each of the last two fiscal years. None of the Key Customers,
Distributors, or Vendors has ceased to do business with the Seller with respect
to the Business and, to the Knowledge of the Seller, as of the date hereof, no
such Key Customers, Distributors, or Vendors is currently threatening any
material modification or change in, or termination of, its business relationship
with the Seller (directly or indirectly) with respect to the Business.
          (v) Warranties; Indemnities. Section 4.1(v) of the Disclosure Schedule
contains the Seller’s standard terms and conditions of sale, purchase order,
order acknowledgment and warranty, and other similar business forms used with
the Business. All customer purchaser orders and customer purchases have been
acknowledged with the Seller’s form terms and conditions, including warranties
and indemnities substantially similar in time, scope, and remedy to the
acknowledgement terms and conditions contained on Section 4.1(v) of the
Disclosure Schedule. The Seller has limited the maximum liability of the Seller
and its Subsidiaries under any warranty or indemnity to the price paid for such
Product. Since May 1, 2005, no product liability or warranty claim (including
any claim based on strict product liability, negligence, other tort theories,
breach of express or implied warranty) has been asserted or threatened in
writing against the Seller or any of its Subsidiaries and distributors relating
to any Product (or represents, in the aggregate, with other similar claims any
epidemic or widespread failure of any Product), excluding any warranty claim in
the ordinary course of business; and to

31



--------------------------------------------------------------------------------



 



the Knowledge of the Seller, there do not exist any facts which, to the
Knowledge of the Seller, could form the basis of any such product liability
claim or warranty claim, other than warranty claims in the ordinary course of
business. Neither the Seller nor any of its Subsidiaries has received written
notice alleging the need for any withdrawal or recall arising out of, and the
Seller and its Subsidiaries have not been liable for, any injury to individuals
or property as a result of the ownership, possession, use, or sale of any
Product, and to the Knowledge of the Seller, there do not exist any facts which,
to the Knowledge of the Seller, could form the basis of any such need or
liability.
          (w) Export Restrictions. Neither the Seller nor any Subsidiary has
exported or transmitted the Transferred IP or the Licensed IP or other Products
in connection with any of the Transferred Assets or the Business to any country
to which such export or transmission is restricted by any United States Law,
without first having obtained all necessary and appropriate United States or
foreign government licenses or permits.
          (x) Inventory. Since May 1, 2009, the Seller has continued to
replenish Inventories in a normal and customary manner consistent with past
practices. The Seller has not received written notice that it will experience in
the foreseeable future any difficulty in obtaining, in the desired quantity and
quality and at a reasonable price and upon reasonable terms and conditions, the
raw materials, supplies and component products required for the manufacture,
assembly or production of the Products. As of the date hereof, the Seller does
not have any Inventory in the distribution channel and does not have any
commitments to purchase Inventory or provide refunds relating to such Inventory.
          (y) Sales and Purchase Orders. All the sales orders, sales commitments
and contracts of the Seller to be assigned to the Buyer at Closing have been
obtained from customers in the ordinary course of business and all are in full
force and effect. Section 4.1(y) of the Disclosure Schedule lists all
Non-Inventory Purchase Orders outstanding as of a date no more than five
(5) days prior to the date hereof. The Seller has made available to the Buyer
true and correct copies of all such Non-Inventory Purchase Orders (including all
related order acknowledgements and other business forms). All such Non-Inventory
Purchase Orders have been incurred in the ordinary course of business.
          (z) Restrictive Documents or Orders. The Seller is not a party to or
bound under any agreement, contract, order, judgment, or decree, or any similar
restriction not of general application which would or could reasonably be
expected to materially and adversely affect (i) the continued operation by the
Buyer of the Business after the Closing on substantially the same basis as said
business was theretofore operated or (ii) the consummation of the transactions
contemplated by this Agreement.
          (aa) Foreign Corrupt Practices Act. Neither the Seller, nor to the
Knowledge of the Seller, any agent, employee, Representative, or Affiliate of
the Seller acting (or purportedly acting) on behalf of the Seller has, directly
or indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns from corporate funds,
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended,
or made any bribe, rebate,

32



--------------------------------------------------------------------------------



 



payoff, influence payment, kickback or other similar unlawful payment in
connection with the Seller’s operation of the Business or its ownership or use
of the Transferred Assets.
     4.2 Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller that the representations and warranties contained in this
Section 4.2 are true and correct as of the date hereof, except as set forth in
the Buyer Disclosure Schedule provided by the Buyer on the date of this
Agreement (the “Buyer Disclosure Schedule”), attached hereto as Exhibit K. The
Buyer Disclosure Schedule shall be arranged in sections and subsections
corresponding to the numbered and lettered sections and subsections contained in
this Agreement. The disclosures in any section or subsection of the Buyer
Disclosure Schedule shall qualify such other sections or subsections in this
Section 4.2 only to the extent it is reasonably apparent from a reading of the
disclosure item that such disclosure is applicable to such other section or
subsection. A mere listing of an agreement, document or instrument is not
sufficient to qualify or respond to a representation or warranty requiring
disclosure, except for a representation and warranty that calls for a listing of
such agreements, documents or instruments (nor shall the contents or provisions
of such an agreement, document or instrument be deemed disclosed merely by a
listing of the same).
          (a) Due Organization. The Buyer is a Delaware corporation duly
organized, validly existing and in good standing under the laws of Delaware.
          (b) Authorization and Validity of Agreement and Ancillary Agreements.
The Buyer has all requisite corporate power and authority to enter into this
Agreement and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by the Buyer of this Agreement and the Ancillary Agreements to which
it is a party and the consummation by the Buyer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action and no other corporate action or proceeding on the part of the
Buyer is or will be necessary for the execution, delivery and performance by the
Buyer of its obligations under this Agreement and the Ancillary Agreements to
which it is a party and the consummation by the Buyer of the transactions
contemplated hereby and thereby. This Agreement and the Ancillary Agreements to
which it is a party have been duly and validly executed and delivered by the
Buyer and, assuming the due authorization, execution and delivery hereof and
thereof by the Seller, constitutes legal, valid and binding obligations of the
Buyer, enforceable against the Buyer in accordance with their respective terms,
except to the extent that their enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws relating to or affecting
creditors’ rights generally and by general equity principles (whether considered
in a proceeding in equity or at law).
          (c) No Conflict. The execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party do not and the consummation of the
transactions contemplated hereby and thereby and compliance with the terms
hereof and thereof will not, (i) result in any Violation of any provision of the
certificate of incorporation or by-laws of the Buyer, (ii) result in any
Violation of any material agreement, note, bond, mortgage, guarantee, deed of
trust, indenture, lease, to which the Buyer is a party, or (iii) result in any
Violation of any license, permit, concession, exemption, consent, franchise,
certificate, variance, approval, Order or Law applicable to the Buyer or any of
its properties, rights or assets, except in the case of

33



--------------------------------------------------------------------------------



 



clauses (ii) or (iii) for any Violation which, individually or in the aggregate,
would not reasonably be expected to materially adversely effect the ability of
the Buyer to perform its obligations under this Agreement.
          (d) Legal Proceedings. There are no Actions or Proceedings pending, or
to the Knowledge of the Buyer, threatened against or affecting the Buyer or any
of its properties, assets or rights, and the Buyer is not subject to any Order
rendered specifically against the Buyer which seeks to enjoin, rescind or
materially delay the transactions contemplated by this Agreement or otherwise
hinder the Buyer from timely complying with the terms and provisions of this
Agreement.
          (e) Brokers, Finders, etc. Subject to Section 4.1(q) of this
Agreement, no agent, broker, investment banker, financial advisor or other firm
or Person is or will be entitled to any broker’s or finder’s fee or any other
similar commission or fee in connection with any of the transactions
contemplated by this Agreement.
ARTICLE V
COVENANTS
     5.1 Information and Records.
          (a) No due diligence investigation by the Buyer shall affect the
representations, warranties, covenants and agreements of the Seller herein.
          (b) In order to facilitate the resolution of any claims made against
or incurred by the Seller prior to the Closing and in order for the Seller to
prepare audited financial statements, for a period of seven (7) years after the
Closing, the Buyer shall (i) retain the originals of the Books and Records,
copies of which are transferred to the Buyer pursuant to this Agreement relating
to periods prior to the Closing in a manner reasonably consistent with the prior
practices of the Seller and (ii) upon reasonable notice, afford the officers,
employees and Representatives of the Seller reasonable access (including the
right to make photocopies at the Buyer’s expense), during normal business hours,
to the Books and Records for such periods.
          (c) In order to facilitate the resolution of any claims made against
or incurred by the Buyer after the Closing or for any other reasonable purpose,
including to prepare audited financial statements, for a period of seven
(7) years following the Closing, the Seller shall, and shall cause its
Subsidiaries to, (i) retain all books and records which are in its possession or
control as of the date hereof or as of the Closing Date and which are not
transferred to the Buyer pursuant to this Agreement and which relate to the
Business for periods prior to the Closing and copies of which shall not
otherwise have been delivered to the Buyer, (ii) upon reasonable notice, afford
the officers, employees and Representatives of the Buyer, reasonable access
(including the right to make photocopies at the Buyer’s expense), during normal
business hours, to such books and records and (iii) provide all other forms of
reasonable assistance to the Buyer to enable the Buyer to prepare the Buyer’s
financial statements.
     5.2 Conduct of the Business Prior to the Closing Date.

34



--------------------------------------------------------------------------------



 



          (a) During the period commencing on the date hereof and continuing
until the Closing or the earlier valid termination of this Agreement, the Seller
agrees that, except as expressly permitted or required by this Agreement or to
the extent that the Buyer shall otherwise consent in advance in writing, the
Seller shall carry on the Business only in the ordinary course of business and
consistent with past practice including commercially reasonable efforts to
preserve intact, protect and maintain the Business.
          (b) Without limiting the generality of clause (a) above, from the date
of this Agreement to the Closing or earlier valid termination of this Agreement,
the Seller shall not do any of the following, unless approved or consented to in
advance in writing by the Buyer:
          (i) except in the ordinary course of business, sell, lease, assign,
transfer, license, sublicense, encumber or otherwise dispose of, in whole or in
part, any of the Transferred Assets, or otherwise extend, amend or modify any
rights thereto;
          (ii) enter into, cancel, rescind, terminate, renew, assign or make any
material change to any Assigned Contract, other than the expiration of an
Assigned Contract in accordance with its terms in effect as of the date hereof;
          (iii) enter into any Contract that by its terms could after the
Closing limit or restrict the Buyer or any of its Affiliates (or any successors
thereto) from engaging or competing in any line of business or in any geographic
area, or require referrals of any business or require the Buyer or any of its
Affiliates to make available any investment opportunities to any Person on a
priority, equal or exclusive basis;
          (iv) (A) increase the compensation or benefits of any Business
Employee or consultant or independent contractor of the Business, or (B) loan or
advance any money or other property, or make any payment or distribution of any
compensation, to any Business Employee or consultant or independent contractor
of the Business;
          (v) terminate any Business Employees other than for cause or hire any
new Business Employees;
          (vi) transfer, abandon or grant any material right under, enter into
any settlement regarding, or institute any Action or Proceeding or assert any
claim regarding, the breach or infringement of, any Transferred IP or take any
of the foregoing actions to the extent that such actions may reasonably be
expected to adversely affect any of the Buyer’s rights under the License
Agreement;
          (vii) (A) institute, settle or agree to settle any Action or
Proceeding by or before any Governmental Authority that creates or imposes any
continuing obligation or restriction on the Business or would otherwise
constitute an Assumed Liability or (B) waive, release or relinquish any material
claims or rights relating to the Business or the Transferred Assets;
          (viii) incur any capital expenditures or other Liabilities in excess
of $35,000 individually or $75,000 in the aggregate that would constitute an
Assumed Liability;

35



--------------------------------------------------------------------------------



 



          (ix) (A) accelerate the delivery or sale of Products other than at the
request of the purchaser of such Products and in the ordinary course of business
consistent with past practices or (B) other than in the ordinary course of
business consistent with past practices, offer discounts or price protection on
the sale of Products or services;
          (x) enter into, renew, or modify or amend in any material respect any
Contract (A) relating to the distribution, sale, license or marketing by third
parties of Products, or (B) to provide professional services or software
implementation, deployment or development services related to the Business, in
each case other than new End User Agreements or renewals of existing End User
Agreements, in each case for a term of one year or less and otherwise in a
manner consistent with past practices (including future maintenance or service
obligations under any such Contract and the allocation of revenue under any such
Contract to future maintenance or service obligations); provided that in no
event shall any End User Agreement (or modification or amendment to any End User
Agreement) contain pricing, discounting, service or maintenance terms or
provisions other than in the ordinary course of business consistent with past
practices;
          (xi) issue or enter into any Non-Inventory Purchase Order in excess of
$20,000; or
          (xii) otherwise commit to do, or take any action or omit to take any
action that would result in, any of the foregoing.
     5.3 Non-Solicitation. The Seller agrees that for a period of twenty-four
(24) months from and after the Closing Date it shall not, and shall cause its
Affiliates and Subsidiaries not to, directly or indirectly, solicit to hire (or
seek to cause to leave the employ of the Buyer or its Affiliates) (i) any
Business Employee who receives an offer of employment with the Buyer, (ii) any
consultant or independent contractor who receives an offer to provide services
to the Buyer within six (6) months from and after the Closing Date, or (iii) any
Person employed by the Buyer or any of its Affiliates who became known to or was
identified to the Seller in connection with the transactions contemplated by
this Agreement, unless, in the case of clause (i) or (ii) above, such Person
ceased to be an employee of the Buyer or its Affiliates prior to such action by
the Seller, or, in the case of such Person’s voluntary termination of employment
with the Buyer or the Seller, at least four (4) months prior to such action by
the Seller. Notwithstanding the foregoing, the restrictions set forth in this
Section 5.3 shall not apply to bona fide public advertisements for employment
placed by the Seller and not specifically targeted at the employees of the Buyer
or its Affiliates.
     5.4 Non-Competition.
          (a) In consideration of the Buyer entering into this Agreement and in
order that the Buyer may enjoy the full benefit of the Transferred Assets and
the Business, for a period of twenty-four (24) months from and after the Closing
Date (the “Noncompetition Period”), neither the Seller nor any of its respective
Affiliates or Subsidiaries shall, directly or indirectly, whether as principal,
agent, partner, officer, director, licensor, stockholder, consultant or
otherwise, alone or in association with any other Person, own, manage, operate,
control, participate in, invest in,

36



--------------------------------------------------------------------------------



 



or otherwise carry on, a business, an entity or a person which, directly or
indirectly, is in competition with the Business in the Field of Use in North
America, Europe, Japan, Asia, the Pacific Rim and any other jurisdiction where
the Business is currently conducted or where any Products are scheduled for
release within the ninety (90) days after the date hereof. As part of the
foregoing covenant and restriction, the Seller and its respective Affiliates and
Subsidiaries shall not, directly or indirectly, perform services in the Field of
Use for any other Person.
          (b) The Seller acknowledges and agrees that the remedy at law for any
breach, or threatened breach, of any of the provisions of this Section 5.4 will
be inadequate and, accordingly, the Seller covenants and agrees that the Buyer
shall, in addition to any other rights and remedies which the Buyer may have at
Law, be entitled to equitable relief, including injunctive relief, and to the
remedy of specific performance with respect to any breach or threatened breach
of such covenant, as may be available from any court of competent jurisdiction.
In addition, the Seller and the Buyer agree that the terms of the covenant in
this Section 5.4 are fair and reasonable in light of the Buyer’s plans for the
Transferred Assets and the Business and are necessary to accomplish the full
transfer of the goodwill and other intangible assets contemplated hereby. In the
event that any of the covenants contained in this Section 5.4 shall be
determined by any court of competent jurisdiction to be unenforceable for any
reason whatsoever, then any such provision or provisions shall not be deemed
void, and the parties hereto agree that said limits may be modified by the court
and that said covenant contained in this Section 5.4 shall be amended in
accordance with said modification, it being specifically agreed by the parties
that it is their continuing desire that this covenant be enforced to the full
extent of its terms and conditions or if a court finds the scope of the covenant
unenforceable, the court should redefine the covenant so as to comply with
applicable Law.
     5.5 Public Announcements. Prior to the date hereof, no party to this
Agreement shall make, or cause to be made, any press release or public
announcement with respect to the Acquisition, this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media with respect
thereto without the consent of the other party, and the parties shall cooperate
as to the timing and contents of any such press release or public announcement;
provided, however, that such consent (i) shall not be unreasonably withheld,
conditioned or delayed and (ii) shall not be required for releases,
announcements or communications to the extent obtaining such consent would
prevent the timely and accurate dissemination of information as required to
comply with any applicable Law.
     5.6 Seller Employees.
          (a) On or before the date hereof, the Buyer shall identify in writing
those Business Employees to whom the Buyer, in its sole discretion, intends to
offer employment effective as of the Closing Date. The Buyer, in its sole
discretion, shall set the initial terms and conditions upon which it may offer
employment to such employees. The Seller and its Subsidiaries shall release from
employment, effective no later than the Closing Date, each Business Employee who
receives an offer of employment with the Buyer. The Seller shall not enforce
against any Business Employee or any independent contractor or consultant
engaged by the Seller exclusively in connection with the Business who receives
and accepts an offer of employment with the Buyer (each such employee, a
“Transferred Employee”) any non-compete or similar contractual obligations, or
otherwise assert with respect to any such

37



--------------------------------------------------------------------------------



 



Transferred Employee, independent contractor and consultant any claims that
would otherwise prohibit or place conditions on the acceptance of such offer of
employment by such Transferred Employee (including any acceptance of an Employee
Offer Letter by any Key Employee) or such independent contractor and consultant,
the Transferred Employee’s continuing employment by the Buyer or any of its
Affiliates or the Transferred Employee’s performance of services for the Buyer
or any of its Affiliates. The Seller shall use its commercially reasonable
efforts to assist the Buyer and its Affiliates in hiring such employees
(including Key Employees) to whom offers of employment are extended; provided,
however, that such assistance shall not include any requirement by the Seller to
expend any money, incur any liability, or offer or grant any accommodation,
right or benefit by the Seller to any Person.
          (b) In no event shall the Buyer or any of its Affiliates have any
responsibility, obligation or liability to the Seller or any of its
Subsidiaries, or any current or former employee of any of them, with respect to
such employee’s former employment or the termination thereof, including with
respect to severance, and whether or not arising under Law, a Seller Plan or
otherwise. The Seller shall indemnify, defend and hold harmless the Buyer and
its Affiliates from any and all Liabilities incurred by the Buyer or its
Affiliates with respect to such matters.
          (c) No Seller Plan and no assets of any Seller Plan (including any
Seller Plan intended to be qualified under Section 401(a) of the Code) will be
transferred to the Buyer or any of its Affiliates or to any plan of the Buyer or
any of its Affiliates (other than as a rollover contribution to the extent
elected by a Transferred Employee in accordance with the terms of the applicable
plans intended to be qualified under Section 401(a) of the Code).
          (d) The Seller shall be responsible for providing continuation
coverage to the extent required by Section 4980B of the Code or similar state
law (“COBRA”) to those employees of the Seller, and other qualified
beneficiaries under COBRA with respect to such employees, who have a COBRA
qualifying event (due to termination of employment with the Seller or otherwise)
prior to or in connection with the transactions contemplated by this Agreement.
Except as required by law, neither the Buyer nor any of its Affiliates shall be
responsible for the failure of the Seller to comply with any of the requirements
of COBRA, including applicable notice requirements. The Seller shall indemnify,
defend and hold the Buyer and its Affiliates harmless from any and all
Liabilities incurred by the Buyer or its Affiliates, as applicable, as a result
of the failure of the Seller to comply with any of the requirements of COBRA,
including applicable notice requirements.
          (e) On the date hereof, the Seller shall provide the Buyer with an
itemized schedule of the unused paid time off (“PTO”) accrued by each
Transferred Employee located in the United States as of the date hereof (the
“Preliminary PTO Schedule”). Upon Closing, the Seller shall provide an updated
version of such schedule reflecting (a) any additional accrual or use of PTO by
Transferred Employees located in the United States between the date of the
Preliminary PTO Schedule and the Closing Date and (b) all PTO accrued by each
Transferred Employee not located in the United States as of the Closing Date
(the “Closing PTO Schedule”).
     5.7 Key Employees. Schedule 5.7 sets forth a list of “Key Employees” of the
Seller to whom the Buyer intends to make an offer of employment pursuant to an
Employee Offer

38



--------------------------------------------------------------------------------



 



Letter, it being understood that each such Employee Offer Letter requires the
employee party thereto to execute and deliver to the Buyer an Employee
Proprietary Information and Inventions Agreement in the form attached as an
exhibit thereto. The Seller shall cooperate with the Buyer and assist the Buyer
with its efforts to enter into all such agreements and exhibits with such
employees as soon as practicable prior to the date hereof. To Knowledge of the
Seller, no Key Employee intends to terminate his or her employment or other
relationship with the Seller, nor does the Seller have a present intention to
terminate the employment or other relationship of any Key Employee, other than
in connection with the consummation of the transactions contemplated hereby. The
Buyer shall have no obligation to make an offer of employment to any employee of
the Seller.
     5.8 Insurance. To the extent that any insurance policies or binders cover
any loss, liability, claim, damage or expense relating to the Business or the
Transferred Assets and covering occurrences or wrongful acts prior to the
Closing Date and such policies continue after the Closing Date to permit claims
to be made thereunder with respect to such occurrences or acts prior to the
Closing Date, and to the extent that such Claims are not covered by insurance
policies of the Buyer the Seller and its Subsidiaries shall cooperate with the
Buyer and its Affiliates to submit any such claims, including filing and
furnishing required notices for the benefit of or on behalf of the Buyer or its
Affiliates under such policies or pursuing claims previously made.
     5.9 Certain Notices. From and after the date of this Agreement until the
Closing, the Seller and the Buyer shall promptly notify each other orally and in
writing of (a) any written notice from any Person alleging that the Approval of
such Person is required in order to consummate the Acquisition and the other
transactions contemplated by this Agreement, (b) any Actions or Proceedings
commenced or, to the Knowledge of the Seller or the Knowledge of the Buyer, as
the case may be, threatened against, relating to or involving or otherwise
affecting such party or any of its Subsidiaries that, if pending on the date of
this Agreement, would have been required to be disclosed pursuant to Article IV,
or that relate to the transactions contemplated by this Agreement, and (c) in
the case of the Seller, any Key Customer, Vendor, Distributor or Business
Employee threatening in writing any material modification or change in, or
termination of, its business or other relationship with the Business.
     5.10 Certain Intellectual Property Covenants.
          (a) The Seller shall, and shall cause its Subsidiaries to, at their
expense, take such actions prior to and after the Closing as required, or as
reasonably requested by the Buyer, to duly execute, deliver and file as of the
Closing Date or as soon thereafter as practicable all instruments and documents
necessary to ensure that the records, registrations and applications for
registration of all Transferred IP, in the United States Patent and Trademark
Office or the United States Copyright Office and all counterpart or similar
agencies wherever such Transferred IP is registered or is the subject of an
application for registration, correctly reflect all transactions affecting the
ownership by the Buyer of such Transferred IP. In the event the Buyer is unable,
after expending reasonable efforts under the circumstances, to obtain the
Seller’s execution of any document required to be executed under this
Section 5.10(a), the Seller hereby grants the Buyer the authority to execute
such document on the Seller’s behalf as the Seller’s attorney-in-fact.

39



--------------------------------------------------------------------------------



 



          (b) Effective as of the Closing Date, the Seller shall, and shall
cause its Subsidiaries to, forever cease to sell any products or provide any
services under, or apply to register, in each case throughout the world, any
trademarks, service marks, trade dress, design marks, logos, trade names, domain
names, web-sites, brand names, model names and corporate names that are the same
as or confusingly similar to any of the trademarks and trade names included in
the Transferred Assets.
     5.11 Confidentiality. The Seller recognizes that by reason of its ownership
of the Business and the Transferred Assets and provision of the services under
the Transition Services Agreement, it and its Subsidiaries have acquired and
will acquire confidential information and trade secrets concerning the Business
the use or disclosure of which could cause the Buyer or its Affiliates
substantial loss and damages that could not be readily calculated and for which
no remedy at law would be adequate. Accordingly, the Seller covenants and agrees
with the Buyer that the Seller and its Subsidiaries will not at any time, except
in performance of the Seller’s obligations to the Buyer or with the prior
written consent of the Buyer, directly or indirectly, disclose or use any
proprietary, secret or confidential information relating to the Business and the
Transferred Assets that any such Person may learn or has learned by reason of
its ownership of the Business and the Transferred Assets or provision of
services under the Transition Services Agreement, unless (i) such information
becomes known to the public generally through no fault of the Seller or of its
Subsidiaries or (ii) disclosure is required in the opinion of its independent
counsel, by applicable Law; provided that this Section 5.11 shall not apply to
any asset that is not a Transferred Asset. The parties hereto agree that the
covenant contained in this Section 5.11 imposes a reasonable restraint on the
Seller, its Subsidiaries and their employees.
     5.12 Successors. In the event that either of the parties hereto (or any of
its successors or assigns) shall consolidate or merge with any other Person and
such party shall not be the continuing or surviving corporation or entity in
such consolidation or merger, or transfer all or substantially all of its
properties and assets to any other Person (the “Successor Acquisition”), then in
each case proper provision shall be made so that the continuing or surviving
corporation or entity (or its successors or assigns, if applicable), or
transferee of such assets, as the case may be, shall expressly assume all of
such party’s obligations, as applicable, under Sections 4.1, 5.1, 5.3, 5.8,
5.10, 5.11, 5.14, 5.15 and Article VI and Article X of this Agreement and under
the Ancillary Agreements.
     5.13 No Solicitation or Negotiation. The Seller agrees that between the
date of this Agreement and the earlier of (i) the Closing and (ii) the valid
termination of this Agreement, neither the Seller nor any of the Seller’s
Affiliates, officers, directors or Representatives will (a) solicit, initiate,
encourage or accept any other proposals or offers from any Person (other than
Buyer) (i) relating to any acquisition, license or purchase of all or any
portion of the Transferred Assets or the Business other than in the ordinary
course of business, (ii) enter into any business transaction involving or
otherwise relating to the Business or the Transferred Assets, in each case that
could reasonably be expected to delay or interfere with the Acquisition or the
other transactions contemplated by this Agreement, (iii) release any Person
from, or waive any provision of, any confidentiality agreement that relates to
the Business or the Transferred Assets or any standstill agreement to which the
Seller is a party, or (iv) participate in any discussions, conversations,
negotiations or other communications regarding, or furnish to any other Person
(other than the Buyer) any information with respect to, or otherwise cooperate
in any way, assist

40



--------------------------------------------------------------------------------



 



or participate in, facilitate or encourage any effort or attempt by any other
Person to seek to do any of the foregoing. The Seller immediately shall cease
and cause to be terminated all existing discussions, conversations, negotiations
and other communications with any Persons conducted heretofore with respect to
any of the foregoing. The Seller shall notify the Buyer promptly in writing if
any such proposal or offer, or any inquiry or other contact with any Person with
respect thereto, is made and shall, in any such notice to the Buyer, indicate in
reasonable detail the identity of the Person making such proposal, offer,
inquiry or contact and the principal terms and conditions of such proposal,
offer, inquiry or other contact.
     5.14 Supply Agreement. Until VI provides a written consent that permits the
Buyer to assume Section IV Subsections (a)-(c) and VII of Schedule One of the VI
Transition Services Agreement, the Buyer hereby agrees to (i) manufacture for
and supply to or on behalf of the Seller the TAPs, the 4G Probes and the Xgig
Analyzers (each as defined in Section IV Subsections (a)-(c) of Schedule One of
the VI Transition Services Agreement) on the same terms as set forth in Section
IV Subsections (a)-(c) and VII of Schedule One of the VI Transition Services
Agreement and (ii) provide the maintenance and support to or on behalf of the
Seller on the same terms as set forth in Section VII of Schedule One of the VI
Transition Services Agreement.
     5.15 SerialTek Litigation.
          (a) The parties agree that (i) the Seller shall be responsible for all
costs, fees and expenses related to the SerialTek Litigation that were incurred
prior to the Effective Time, (ii) the Seller shall be responsible for fifty
percent (50%) of the first $300,000 of the attorneys fees and third party costs
and expenses incurred after the Effective Time in the information technology and
hardware analysis phase of the SerialTek Litigation (the “Seller Phase 1
Expenses”), which phase is currently estimated by Winston and Strawn LLP, the
Seller’s counsel in the SerialTek Litigation, to be completed on or about
July 31, 2009 (the “Phase 1 Process”); provided that the parties agree that such
completion date is uncertain and that the Seller’s responsibility for such costs
and expenses is not contingent on the analysis being completed by such date,
(iii) the Seller shall not be responsible for any attorneys fees and third party
costs and expenses incurred during the Phase 1 Process that are in excess of the
Seller Phase 1 Expenses, and (iv) the Seller agrees that any monetary recovery
received in connection with the SerialTek Litigation either by way of
settlement, including any lump sum payments upon settlement or thereafter,
advances and other payment structures (including without limitation license
revenue such as advances or future royalties paid over time, and revenue
specifically attributable to past infringement and interest, including amounts
for infringements before the Effective Time and any interest attributable
thereto, and the value of any security issued by SerialTek, LLC to the Buyer in
connection with such settlement) or as a consequence of a judgment rendered in
the SerialTek Litigation (the “Recovery”) shall be allocated and paid to the
Buyer and the Seller pro rata in proportion to the amount by which the Seller
Phase 1 Expenses, on the one hand, and the Buyer’s reasonable attorneys fees and
third party costs and expenses related to the SerialTek Litigation, on the other
hand, relate to the total costs and expenses incurred after the Effective Time
in connection with the SerialTek Litigation; provided, in no event, shall the
Seller be allocated or paid an amount in excess of the Seller Phase 1 Expenses
actually incurred by the Seller after the Effective Time.

41



--------------------------------------------------------------------------------



 



          (b) Promptly following the Closing Date, and in any event not later
than five (5) Business Days following the Closing Date, the Buyer shall file a
motion or other appropriate pleading to intervene as a co-plaintiff in the
SerialTek Litigation. If in the reasonable judgment of the Buyer it shall become
unnecessary for the Seller to remain a party to the SerialTek Litigation in
order to obtain complete relief, the Seller shall then promptly file a motion or
other appropriate pleading to withdraw as a party. In either case, the Seller
shall (i) take such steps, and file such pleadings, as the Buyer in its
reasonable judgment may deem necessary to pursue or resolve the SerialTek
Litigation, (ii) proceed in good faith and take commercially reasonably efforts
to assist the Buyer and provide the Buyer with any information necessary to
pursue or resolve the SerialTek Litigation, and (iii) reasonably cooperate with
the Buyer to pursue or resolve the SerialTek Litigation. The Buyer shall defend,
indemnify and hold Seller harmless from and against any claims, counterclaims,
judgment, or orders to pay money arising in connection with the SerialTek
Litigation, excepting only those matters identified in Section 5.15(c) below,
and further the Buyer shall pay and reimburse the Seller for all reasonable
attorneys fees, third party costs and other reasonable expenses incurred by the
Seller in connection with the SerialTek Litigation after the Closing Date,
including without limitation reasonable travel and travel related expenses,
third party costs, and expenses of responding to pleadings, discovery, or other
actions in the SerialTek Litigation, excepting only (1) the Seller Phase 1
Expenses, and (2) those Counterclaims not defended by Buyer as set forth in
Section 5.15(c) below. After the Closing Date, the Buyer shall have the sole and
unfettered discretion to control the SerialTek Litigation, including any
settlement thereof; provided that no settlement shall obligate the Seller to
take any action or prohibit the Seller from taking any action, including making
any payment or competing in any jurisdiction or any line of business, without
the prior written consent of the Seller, except that the Seller shall be
obligated to take any reasonable action that is procedurally required to
effectuate the resolution of the SerialTek Litigation without any ongoing
obligation of the Seller, including executing a settlement agreement and release
resolving such claims if this is necessary in the reasonable judgment of the
Buyer to effectuate a settlement. Notwithstanding anything to the contrary in
this Section 5.15(b), the Buyer’s indemnification pursuant to this Section
5.15(b) does not relieve the Seller of its obligations to indemnify the Buyer
pursuant to Article X hereof and subject to the provisions thereof, including
without limitation, the inaccuracy or breach of any representation or warranty
made by the Seller in this Agreement.
          (c) In the event that SerialTek, LLC makes a claim or counterclaim
against the Seller arising out of acts or omissions of the Seller (other than
acts or omission in connection with the prosecution of the SerialTek Litigation
after the Effective Time) (the “Counterclaim”), the Buyer shall have the right
to defend such Counterclaim against the Seller. If the Buyer defends a
Counterclaim, the Buyer shall have the sole and unfettered discretion to control
such defense, including any settlement thereof; provided that no settlement
shall obligate the Seller to take any action or prohibit the Seller from taking
any action, including making any payment or competing in any jurisdiction or any
line of business, without the prior written consent of the Seller, except that
the Seller shall be obligated to take any reasonable action that is procedurally
required to effectuate the resolution of the such Counterclaim without any
ongoing obligation of the Seller, including executing a settlement agreement and
release resolving such Counterclaims if this is necessary in the reasonable
judgment of the Buyer to effectuate a settlement. Additionally, if the Buyer
defends a Counterclaim, the Buyer shall indemnify and hold the Seller harmless
from and against any judgments or orders to pay money arising in connection with
the

42



--------------------------------------------------------------------------------



 



Counterclaim, whether or not arising before or after the Effective Time;
provided, however, the Buyer’s indemnification pursuant to this Section 5.15(c)
does not relieve the Seller of its obligations to indemnify the Buyer pursuant
to Article X hereof and subject to the provisions thereof, including without
limitation, the inaccuracy or breach of any representation or warranty made by
the Seller in this Agreement. The Buyer shall inform the Seller of its decision
to defend the Counterclaim within ten (10) Business Days of the Buyer becoming
aware of the Counterclaim; provided, however, that the Buyer may elect at
anytime to defend the Counterclaim. In the event the Buyer decides to defend the
Counterclaim, the Buyer shall pay all and shall reimburse the Seller for all
reasonable attorneys fees, third party costs and other expenses incurred by the
Seller in connection with the Seller’s defense of such Counterclaim, including
without limitation all travel and travel related expenses, internal and external
costs and expenses of responding to pleadings, discovery, or other actions in
the Seller’s defense of the Counterclaim. If the Buyer determines not to defend
the Counterclaim and the Seller defends such Counterclaim, the Seller shall pay
all attorneys fees, third party costs and other expenses incurred in connection
with the Seller’s defense of such Counterclaim, including without limitation all
travel and travel related expenses, internal and external costs and expenses of
responding to pleadings, discovery, or other actions in the Seller’s defense of
the Counterclaim. Additionally, if the Seller defends a Counterclaim, the Seller
shall have the sole and unfettered discretion to control such defense, including
any settlement thereof; provided that no settlement shall obligate the Buyer to
take any action or prohibit the Buyer from taking any action, including making
any payment or competing in any jurisdiction or any line of business, without
the prior written consent of the Buyer, except that the Buyer shall be obligated
to take any reasonable action that is procedurally required to effectuate the
resolution of the Counterclaim without any ongoing obligation of the Buyer,
including executing a settlement agreement and release resolving such claims if
this is necessary in the reasonable judgment of the Seller to effectuate a
settlement; and provided, however, the Seller shall reasonably cooperate with
the Buyer in the Seller’s defense of the Counterclaim and consult and
communicate with the Buyer in order to protect the Buyer’s rights in the
SerialTek Litigation.
ARTICLE VI
TAX MATTERS
     6.1 Control of Tax Audits. The Seller shall have the right to control any
Tax audit or administrative or court proceeding (a “Tax Proceeding”) relating to
any Tax covered by Section 10.1(a)(iv) and to employ counsel of its choice;
provided that if the results of such Tax audit or proceeding could reasonably be
expected to have an adverse effect on the Buyer or any of the Buyer’s Affiliates
for any Post-Closing Tax Period, then the Seller and the Buyer shall jointly
control the defense and settlement of any such Tax audit or proceeding and each
party shall cooperate with the other party at its own expense and there shall be
no settlement or closing or other agreement with respect thereto without the
consent of the other party, which consent will not be unreasonably withheld or
delayed. The Seller shall promptly notify the Buyer if it decides not to control
the defense or settlement of any such Tax audit or administrative or court
proceeding and the Buyer thereupon shall be permitted to defend and settle such
Tax audit or proceeding.

43



--------------------------------------------------------------------------------



 



     6.2 Tax Returns. The Buyer shall, or cause its Affiliates to, prepare or
cause to be prepared, and shall timely file or cause to be timely filed, all Tax
Returns (other than income Tax Returns) with respect to the Business that are
required to be filed after the Closing Date; provided, that the Seller shall
reimburse the Buyer for (i) the costs incurred in preparing Tax Returns that
relate to periods ending on or prior to the Closing Date and (ii) a portion of
the costs incurred in preparing Straddle Period Tax Returns (which costs shall
be apportioned based upon the number of days relating to the pre-Closing portion
of the Straddle Period). Such Tax Returns shall be prepared in a manner
consistent with past practices, unless such past practices are not in accordance
with applicable Law.
     6.3 Cooperation. The Seller and the Buyer shall cooperate fully with each
other in connection with the preparation and timely filing of any Tax Returns
required to be prepared and filed by the parties after the Closing Date, or in
connection with the preparation or filing of any election, claim for refund,
consent or certification.
     6.4 Transfer Costs. The Seller shall be responsible for the timely payment
of all sales (including bulk sales), use, value added, documentary, stamp, gross
receipts, withholding, registration, transfer, conveyance, excise, recording,
license and other similar Taxes and fees (“Transfer Costs”) arising out of or in
connection with or attributable to the transactions effected pursuant to this
Agreement. The Seller and the Buyer shall use their respective commercially
reasonable efforts to deliver certain of the Transferred Assets, as appropriate,
through an electronic delivery or in such other manner reasonable calculated and
legally permitted, and take all other commercially reasonable actions necessary,
to minimize or avoid the incurrence of Transfer Costs.
     6.5 Proration of Taxes. Personal property Taxes (all real property taxes to
be borne solely by the Seller) and ad valorem Taxes (that are imposed on a
periodic basis (as opposed to a net income basis)) (collectively, “Periodic
Taxes”) imposed in connection with the Business shall be prorated between the
Seller and the Buyer for any Straddle Period. Periodic Taxes of the Seller
attributable to Straddle Periods shall be prorated between the Buyer and the
Seller based on the relative periods the assets of the Seller were owned by each
respective party during the fiscal period of the taxing jurisdiction for which
such Taxes were imposed by such jurisdiction (as such fiscal period is or may be
reflected on the bill rendered by such taxing jurisdiction). The Buyer or the
Seller shall promptly forward an invoice to the other party for its reimbursable
pro rata share, if any, of any Periodic Taxes paid by such party.
ARTICLE VII
CLOSING
     7.1 Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Morrison & Foerster
LLP in Palo Alto, California, at 10:00 a.m. on July 15, 2009 (the “Closing
Date”). Notwithstanding the foregoing, the Closing shall for all purposes be
deemed to occur at 5:00 p.m. in Palo Alto, California on the Closing Date (the
“Effective Time”).

44



--------------------------------------------------------------------------------



 



     7.2 Deliveries by the Buyer. At the Closing, the Buyer shall pay the
Purchase Price in accordance with this Agreement and, unless waived in writing
by the Seller, shall execute and deliver to the Seller the following in such
form and substance as are reasonably acceptable to the Seller:
          (a) An amount in cash equal to (i) $16,000 as reimbursement of the
security deposit with respect to the Texas Facility Lease plus (ii) the pro rata
share of the July rent for the Texas Facility for the period between the Closing
Date and August 1, 2009;
          (b) the Bill of Sale in substantially the form of Exhibit B hereto;
          (c) the Patent Assignment in substantially the form of Exhibit C
hereto;
          (d) the Trademark Assignment in substantially the form of Exhibit D
hereto;
          (e) the Copyright Assignment in substantially the form of Exhibit E
hereto;
          (f) the Transition Services Agreement in substantially the form of
Exhibit F hereto;
          (g) the Assignment and Assumption Agreement in substantially the form
of Exhibit G hereto;
          (h) the License Agreement in substantially the form of Exhibit I
hereto;
          (i) the Settlement Agreement in substantially the form of Exhibit J
hereto; and
          (j) such other documents and instruments as counsel for the Buyer and
the Seller mutually agree to be reasonably necessary to consummate the
transactions described herein.
     7.3 Deliveries by the Seller. At the Closing unless waived in writing by
the Buyer, the Seller shall execute and deliver to the Buyer the following in
such form and substance as are reasonably acceptable to the Buyer:
          (a) all third party consents necessary in connection with the
Acquisition under those Contracts specified on Schedule 7.3(a) (the “Required
Consents”);
          (b) a certificate(s) in form and substance reasonably satisfactory to
the Buyer, duly executed and acknowledged, certifying any facts that would
exempt the transactions contemplated hereby from withholding under Section 1445
of the Code and the Treasury Regulations promulgated thereunder.
          (c) the Bill of Sale in substantially the form of Exhibit B hereto;
          (d) the Patent Assignment in substantially the form of Exhibit C
hereto;
          (e) the Trademark Assignment in substantially the form of Exhibit D
hereto;

45



--------------------------------------------------------------------------------



 



          (f) the Copyright Assignment in substantially the form of Exhibit E
hereto;
          (g) the Transition Services Agreement in substantially the form of
Exhibit F hereto;
          (h) the Assignment and Assumption Agreement in substantially the form
of Exhibit G hereto;
          (i) a signed legal opinion from counsel to the Seller dated as of the
Closing, in substantially the form of Exhibit H hereto;
          (j) the License Agreement in substantially the form of Exhibit I
hereto;
          (k) the Settlement Agreement in substantially the form of Exhibit J
hereto;
          (l) such other documents and instruments as counsel for the Buyer and
the Seller mutually agree to be reasonably necessary to consummate the
transactions described herein.
ARTICLE VIII
CONDITIONS PRECEDENT
     8.1 Conditions Precedent to Obligations of Parties. The respective
obligations of each of the parties hereto to effect the Acquisition are subject
to the satisfaction, at or prior to the Closing Date, there shall be no Order or
other legal restraint or prohibition of any nature of any court or Governmental
Authority of competent jurisdiction that is in effect that restrains or
prohibits the consummation of the Acquisition. There shall not be any action
taken, or any statute, rule or regulation enacted, entered, enforced or deemed
applicable to the Acquisition, by any Governmental Authority which makes the
consummation of the Acquisition illegal.
     8.2 Conditions to Obligations of the Buyer. The obligation of the Buyer to
effect the Acquisition is subject to the satisfaction or waiver, at or prior to
the Closing Date, of each of the following conditions:
          (a) Third Party Consents. The Seller shall have received, in form and
substance reasonably satisfactory to the Buyer, the Required Consents.
          (b) Delivery of Ancillary Agreements and Other Documents. The Seller
shall have executed and delivered to the Buyer each of the agreements set forth
in Section 7.3(b) through Section 7.3(p).
     8.3 Conditions to the Obligations of the Seller. The obligation of the
Seller to effect the Acquisition is subject to the satisfaction or waiver, at or
prior to the Closing Date, of each of the following conditions:

46



--------------------------------------------------------------------------------



 



          (a) Delivery of Ancillary Agreements and Other Documents. The Buyer
shall have executed and delivered to the Seller each of the agreements set forth
in Section 7.2(a) through Section 7.2(j).
          (b) Purchase Price. The Buyer shall have delivered concurrently with
the satisfaction of the conditions set forth in Sections 8.1 or 8.2, the
Purchase Price in cash or by wire transfer of immediately available funds to the
Seller.
ARTICLE IX
TERMINATION
     9.1 Termination. This Agreement may be terminated and the Acquisition
contemplated hereby may be abandoned at any time prior to the Closing:
          (a) By mutual written consent of the Buyer and the Seller;
          (b) By either the Seller or the Buyer, upon written notice to the
other party, if the Acquisition shall not have been consummated on or before
September 30, 2009 (the “Termination Date”); provided, however, that the right
to terminate this Agreement under this Section 9.1(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
a cause of, or resulted in, the failure of such consummation to occur on or
before such date; and
          (c) By either the Seller or the Buyer, upon written notice to the
other party, if any Governmental Authority shall have issued an Order or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order shall have become
final and nonappealable.
     9.2 Effect of Termination. In the event of termination of this Agreement by
either the Seller or the Buyer as provided in Section 9.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the Buyer or the Seller or their respective officers or directors, except for
Sections 4.1(q), 5.5, and 5.11, this Section 9.2 and Article XI each of which
shall survive termination; provided, however, that nothing herein shall relieve
any party from liability for any willful or material breach of any of the
representations, warranties, covenants or agreements set forth in this
Agreement.
ARTICLE X
INDEMNIFICATION
     10.1 Indemnification.
          (a) Following the Closing and subject to the terms and conditions of
this Article X, the Seller shall indemnify, defend and hold harmless the Buyer
and its Affiliates and their respective officers, directors, employees,
stockholders, assigns and successors (each, a “Buyer Indemnified Party”) from
and against, and shall reimburse, hold harmless and indemnify each Buyer
Indemnified Party for, any and all losses, damages, liabilities, royalties,

47



--------------------------------------------------------------------------------



 



costs and expenses, including interest, penalties, court costs and reasonable
attorneys’ fees and expenses, imposed upon or incurred by such Buyer Indemnified
Party (“Buyer Losses”), with respect to:
          (i) any inaccuracy or breach of any representation or warranty made by
the Seller in this Agreement;
          (ii) any breach of any covenant or agreement made by the Seller in
this Agreement;
          (iii) any Excluded Liabilities of the Seller or any of its
Subsidiaries;
          (iv) (A) all Taxes imposed for any Pre-Closing Tax Period and (B) all
Taxes of any Person imposed on the Seller (1) as a result of being a member on
or prior to the Closing Date of any consolidated, combined, affiliated or
unitary Tax group or (2) as a transferee or successor, by contract, or
otherwise;
          (v) any non-compliance by the Seller or any of its Subsidiaries with
any applicable bulk transfer or similar law or by virtue of common law, statute
or regulation imposing or attempting to impose transferee liability on the Buyer
with respect to the Liabilities;
          (vi) acts or omissions of the Seller or any of its Affiliates and all
injuries, including death, damage to or destruction, loss or loss of the use of
property, regardless of the cause of any of the foregoing, occurring in
connection with the operation of the Business prior to the Closing,
          (vii) the conduct of the Business by the Seller or any of its
Affiliates prior to the Effective Time, including without limitation, any acts
or omissions of the Seller or any of its Affiliates,
          (viii) return of Products that the Seller or the Seller’s Affiliates
are required to accept, except to the extent in connection with a Warranty
Liability, or
          (ix) with respect to any Covered License or the Intellectual Property
that is the subject matter of any Covered License, any claim (except claims for
the payment of license or use fees that would have been due under the Covered
License had the Approval for such Covered License been obtained prior to the
date such fees were due and payable) to the extent (a) that during the
forty-five (45) days following receipt of a No Consent Notice from the Seller
(such period in each applicable case, the “Covered License Grace Period”), the
Buyer has used commercially reasonable efforts to obtain its own license or
other agreement with respect to the Intellectual Property that is the subject
matter of the applicable Covered Licenses; and (b) arising from activities that
take place during the period beginning at the Effective Time and concluding at
the end of the applicable Covered Licensed Grace Period.

48



--------------------------------------------------------------------------------



 



          This indemnity agreement in this Section 10.1(a) shall not limit any
other rights or remedies that the Buyer may have based on any action for fraud,
willful breach or intentional misrepresentation.
          (b) Following the Closing and subject to the terms and conditions
provided in this Article X, the Buyer shall indemnify, defend and hold harmless,
the Seller and its Subsidiaries and their respective officers, directors,
employees, stockholders, assigns and successors (each, a “Seller Indemnified
Party”) from and against, and shall reimburse each Seller Indemnified Party for,
any and all losses, damages, liabilities, royalties, costs and expenses,
including interest, penalties, court costs and reasonable attorneys’ fees and
expenses, imposed upon or incurred by such Seller Indemnified Party (“Seller
Losses”), with respect to:
          (i) any inaccuracy or breach of any representation or warranty made by
the Buyer in this Agreement;
          (ii) any breach of any covenant or agreement made by the Buyer in this
Agreement;
          (iii) any of the Assumed Liabilities; or
          (iv) the conduct of the Business by the Buyer after the Effective
Time.
          This indemnity agreement in this Section 10.1(b) shall not limit any
other rights or remedies that the Seller may have based on any action for fraud,
willful breach or intentional misrepresentation.
          (c) For the purpose of this Article X only and only for the purposes
of calculating the Seller Losses and the Buyer Losses (and not for the purpose
of determining the inaccuracy or breach of any representation or warranty), any
representation or warranty given or made that is qualified in scope as to
materiality (including in all material respects and Material Adverse Effect) or
Knowledge or similar qualification contained herein shall be deemed to have been
given or made without such qualification. Notwithstanding anything to the
contrary herein, the parties hereto agree and acknowledge that an Indemnified
Party may bring a claim for indemnification for any Buyer Losses or Seller
Losses, as applicable, under this Article X notwithstanding the fact that such
Indemnified Party had knowledge of the breach, event or circumstance giving rise
to such loss prior to the Closing or waived any condition to the Closing related
thereto.
     10.2 Limitations on Indemnity Payments. The maximum aggregate monetary
liability of (i) the Seller to all Buyer Indemnified Parties for all Buyer
Losses in the aggregate under and pursuant to Section 10.1(a)(i), and (ii) the
Buyer to all the Seller Indemnified Parties for all the Seller Losses in the
aggregate under and pursuant to Section 10.1(b)(i) shall, in either such case,
be limited to a maximum of $4,830,000. The foregoing limitation shall not apply
to the Buyer Losses or the Seller Losses, as applicable, based on fraud, willful
breach or intentional misrepresentation of either party. Notwithstanding
anything contained herein to the contrary, no party to this Agreement shall be
obligated to make any indemnification payment under Section 10.1(a) or
Section 10.1(b) as the case may be, unless and until the aggregate amount of
Losses sustained by a Buyer Indemnified Party or a Seller Indemnified Party, as
the case may be,

49



--------------------------------------------------------------------------------



 



exceeds $250,000, whereupon the Indemnified Party (as defined below) shall be
entitled to recover only such Losses in excess of $250,000. In addition (other
than Section 10(a)(ix)), the Seller shall not be obligated to indemnify the
Buyer with respect to any indirect, special, incidental, consequential, punitive
or non-economic damages of any Buyer Indemnified Party. None of the foregoing
limitations of liability shall apply to the Seller’s indemnity obligation under
Section 10(a)(ix).
     10.3 Notice of Indemnity Claims. If any Buyer Indemnified Party or the
Seller Indemnified Party entitled to or seeking indemnification hereunder (an
“Indemnified Party”) (i) determines that any event, occurrence, fact, condition
or claim has given or could give rise to any Buyer Losses or the Seller Losses,
as applicable, for which such Indemnified Party is or may be entitled to, or may
seek, indemnification under this Agreement, (ii) otherwise identifies an event,
occurrence, fact, condition or claim giving rise (or which may give rise) to a
right of indemnification hereunder in favor of such Indemnified Party, or
(iii) with respect to any Third Party Claim, becomes aware of the assertion of
any claim or of the commencement of any Action or Proceeding at law or in equity
(any of the foregoing, an “Indemnity Claim”), such Indemnified Party shall
promptly notify the party obligated to provide indemnification or from whom
indemnification is being or will be sought (the “Indemnifying Party”) in writing
of such Indemnity Claim (a “Claim Notice”) describing the facts giving rise to
the claim for indemnification under this Agreement and shall include in such
Claim Notice (if then known) the amount or the method of computation of the
amount of such claim and a reference to the provision of this Agreement or any
other agreement, document or instrument executed hereunder or in connection with
this Agreement upon which such claim is based; provided, however, that the
failure of any Indemnified Party to give timely or complete notice thereof shall
not affect any of its rights to indemnification hereunder nor relieve the
Indemnifying Party from any of its indemnification obligations hereunder, except
to the extent the Indemnifying Party is materially prejudiced by such failure.
     10.4 Indemnification Procedures. Any obligation to provide indemnification
hereunder with respect to any Action or Proceeding at law or in equity by or
against any third party, including any Governmental Authority (a “Third Party
Claim”), except with respect to Tax Proceedings, which shall be governed by
Article VI, shall be subject to the following terms and conditions:
          (a) Within ten (10) days after receipt of a Claim Notice, the
Indemnifying Party shall give written notice to the Indemnified Party stating
whether it disputes the Indemnity Claim and whether it will defend against such
Indemnity Claim. The Indemnifying Party shall be entitled, at its sole cost and
expense, subject to Section 10.5, to assume and control the defense, compromise,
settlement and investigation of such Indemnity Claim, including the management
of any Action or Proceeding relating thereto, and to employ and engage counsel
reasonably acceptable to the Indemnified Party. The Indemnified Party shall at
all times have the right to fully participate in the defense of an Indemnity
Claim at its own cost and expense directly or through counsel; provided,
however, that if the named parties to an Action or Proceeding include both the
Indemnifying Party and the Indemnified Party and the Indemnified Party has been
advised by counsel that (i) representation of both parties by the same counsel
would be inappropriate under applicable standards of professional conduct or
(ii) there may be one or more legal or equitable defenses available to it that
are different from or additional to those available

50



--------------------------------------------------------------------------------



 



to the Indemnifying Party, then, in either case, the Indemnified Party shall be
entitled to retain its own counsel at the cost and expense of the Indemnifying
Party. Notwithstanding the foregoing, the Indemnified Party, during the period
the Indemnifying Party is determining whether to elect to assume the defense of
a matter covered by this Section 10.4, may take such reasonable actions as it
deems necessary to preserve any and all rights with respect to the matter,
without such actions being construed as a waiver of the Indemnified Party’s
rights to defense and indemnification under this Agreement.
          (b) If the Indemnifying Party exercises the right to undertake the
defense and investigation of any such Indemnity Claim as provided in
Section 10.4(a), then (i) the Indemnified Party agrees to cooperate with the
Indemnifying Party in such efforts and make available to the Indemnifying Party
all witnesses, records, materials and information in the Indemnified Party’s
possession, under its control or to which it may have access as may be
reasonably requested by the Indemnifying Party, and (ii) the Indemnifying Party
will keep the Indemnified Party reasonably informed of the progress of the
defense of any such Indemnity Claim. If the Indemnifying Party fails to
undertake the defense and investigation of any such Indemnity Claim as provided
in Section 10.4(a), including conducting a good faith and diligent defense, or
if the Indemnified Party retains control of the defense of such Third Party
Claim, then (i) the Indemnified Party against which such Indemnity Claim has
been asserted shall have the right to undertake the defense, compromise,
settlement and investigation of such Indemnity Claim on behalf of, and at the
cost and expense of and for the account and risk of, the Indemnifying Party,
(ii) the Indemnifying Party agrees to cooperate with the Indemnified Party in
such efforts and make available to the Indemnified Party all witnesses, records,
materials and information in the Indemnifying Party’s possession, under its
control or to which it may have access as may be reasonably requested by the
Indemnified Party, and (iii) the Indemnified Party will keep the Indemnifying
Party reasonably informed of the progress of the defense of any such Indemnity
Claim.
     10.5 Settlement of Indemnity Claims. The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party, (a) settle or
compromise any Indemnity Claim or consent to the entry of any final judgment
that does not include as an unconditional term thereof the delivery by the
claimant or plaintiff of a written release or releases from all liability in
respect of such Indemnity Claim of all Indemnified Parties affected by such
Indemnity Claim, or (b) settle or compromise any Indemnity Claim if the
settlement imposes equitable remedies or material obligations on the Indemnified
Party other than financial obligations for which such Indemnified Party shall be
indemnified hereunder. Except in the event the Indemnified Party has assumed the
defense of the Indemnified Claim pursuant to Section 10.4(b), the Indemnified
Party shall not, without the prior written consent of the Indemnifying Party,
settle or compromise any Indemnity Claim or consent to the entry of any final
judgment with respect to an Indemnity Claim.
     10.6 Survival. All covenants and agreements of the parties made in this
Agreement shall survive the Closing Date indefinitely unless otherwise expressly
provided herein. The representations and warranties of the Seller and the Buyer
contained in this Agreement shall survive the Closing Date for a period of
twelve (12) months following the Closing Date, notwithstanding any investigation
at any time made by or on behalf of any party. Notwithstanding the foregoing,
the representations and warranties of the Seller contained in

51



--------------------------------------------------------------------------------



 



Section 4.1(c), the first sentence of Section 4.1(i) with respect to tangible
Transferred Assets only, and Section 4.1(q) and the representations and
warranties of the Buyer contained in Section 4.2(b) shall survive indefinitely.
If any Claim Notice for indemnification under Section 10.1(a) or 10.1(b) shall
have been given within the applicable survival period, the claim(s) and facts
and circumstance underlying such claim(s) that are the subject of such Claim
Notice and all the Seller Losses or the Buyer Losses, as applicable, related
thereto, whether arising before or after the expiration of such applicable
survival period, shall survive with respect to such claim until such time as
such claim is finally resolved.
     10.7 Treatment of Indemnification Payments. Each of the Buyer and the
Seller agrees to treat any payment made under this Article X as an adjustment to
the Purchase Price.
     10.8 Calculation of Indemnity Payments. The amount of any Seller Losses and
Buyer Losses for which indemnification is provided under Article X shall be net
of any insurance proceeds received by the Indemnified Party or any of its
Affiliates as an offset against such Losses. The Indemnifying Party may require
an Indemnified Party to assign the rights to seek recovery pursuant to the
preceding sentence; provided that the Indemnifying Party will then be
responsible for pursuing such recovery at its own expense. If the amount to be
netted under this Section 10.8 from any payment required under Article X is
determined after payment by the Indemnifying Party of any amount otherwise
required to be paid to an Indemnified Party pursuant to this Article X, the
Indemnified Party shall repay to the Indemnifying Party, promptly after such
determination, any amount that the Indemnifying Party would not have had to pay
pursuant to this Article X had such determination been made at the time of such
payment. No Buyer Losses or Seller Losses, as the case may be, shall be
determined or increased based on any multiple of any financial measure
(including earnings, sales or other benchmarks) that might have been used by the
Buyer in the valuation of the Business and Transferred Assets.
     10.9 Exclusive Remedy. The Buyer and the Seller each acknowledge and agree
that its sole and exclusive remedy with respect to any and all matters arising
out of, relating to or connected with the Business, the Transferred Assets, this
Agreement and the transactions contemplated hereby (other than claims of, or
causes of action arising from, fraud, willful breach, of intentional
misrepresentation) shall be pursuant to the indemnification provisions set forth
in this Article X and Section 5.15.
ARTICLE XI
MISCELLANEOUS
     11.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by telecopy or facsimile, upon confirmation of receipt, (b) on
the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service, or (c) on the fifth Business Day following
the date of mailing if delivered by registered or certified mail return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

52



--------------------------------------------------------------------------------



 



if to the Seller, to:
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, CA 94089-1134
Attn: General Counsel
Facsimile: 408-541-5660
with copies to:
Durham Jones & Pinegar, P.C.
192 E. 200 N., Third Floor
St. George, UT 84790
Attention: Joshua E. Little
Facsimile: 435-628-1610
if to the Buyer, to:
JDS Uniphase Corporation
430 N. McCarthy Blvd.
Milpitas, CA, 95035
Attn: General Counsel
Facsimile: 408-546-4300
with copies to:
Morrison & Foerster LLP
755 Page Mill Road
Palo Alto, CA 94306
Attention: S. Dawn Smith
Facsimile: 650-251-3862
     11.2 Counterparts; Facsimile Signature. This Agreement may be executed in
any number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when all counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart. Any party may execute this
Agreement by facsimile signature, and the other parties will be entitled to rely
on such facsimile signature as conclusive evidence that this Agreement has been
duly executed by such party.
     11.3 Bulk Sales. The parties hereto agree to waive compliance with the
provisions of the Laws of any jurisdiction relating to a bulk sale or transfer
of the Transferred Assets that may be applicable to the transactions
contemplated by this Agreement.
     11.4 Further Assurances. From time to time after the Closing and without
further consideration, the parties shall, and shall cause their respective
Affiliates to, execute,

53



--------------------------------------------------------------------------------



 



acknowledge and deliver such documents and instruments of conveyance,
assignment, transfer and delivery or assumption and take or cause to be taken
such other actions as the other party may reasonably request in order to carry
out the purpose and intention of this Agreement, including to consummate more
effectively the purchase, sale, conveyance, assignment, transfer and delivery of
the Transferred Assets and assumption of the Assumed Liabilities as contemplated
by this Agreement, to vest in the Buyer title to the Transferred Assets or to
enable the Buyer to protect, exercise and enjoy all rights and benefits of the
Business and to consummate the transactions contemplated by this Agreement.
     11.5 Entire Agreement. This Agreement (including the documents, other
exhibits and the instruments referred to herein) and the Confidentiality
Agreement constitute the entire agreement among all the parties hereto and
terminates and supersedes all prior agreements and understandings, oral and
written, among all the parties hereto with respect to the subject matter hereof
and thereof.
     11.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall confer on any Person other than the parties hereto or their respective
successors and assigns, any rights, remedies or Liabilities under or by reason
of this Agreement.
     11.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties hereto, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the other parties, and any attempt to make any such
assignment without such consent shall be null and void; provided, however, that
the Buyer may assign in writing its rights and obligations, in whole or in part,
to one or more of its wholly-owned Subsidiaries, but the Buyer shall remain
jointly and severally liable with any such assignee(s) with respect to all
obligations of the Buyer hereunder.
     11.8 Amendment and Modification; Waiver. This Agreement may not be amended,
except by an instrument in writing signed on behalf of each of the parties
hereto. At any time prior to the Closing, the parties hereto may, to the extent
legally permitted, (a) extend the time for the performance of any of the
obligations or other acts of any other party hereto, (b) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party. The failure of a party to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.
     11.9 Costs and Expenses. Regardless of whether the transactions
contemplated by this Agreement are consummated and except as otherwise provided
in this Agreement, the Seller, on the one hand, and the Buyer, on the other
hand, will each bear its own costs and expenses (including attorneys’ fees and
costs) incurred in connection with this Agreement and the transactions
contemplated by this Agreement.

54



--------------------------------------------------------------------------------



 



     11.10 Mutual Drafting. The parties hereto have been represented by counsel
who have carefully negotiated the provisions hereof. As a consequence, the
parties do not intend that the presumptions of any laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.
     11.11 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California, without
giving effect to the principles of conflict of laws thereof.
     11.12 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
     11.13 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of any provision of this Agreement
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.
[SIGNATURE PAGE FOLLOWS]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their respective duly authorized Representatives as of
the date first above written.

            Finisar Corporation, a Delaware corporation
      By:   /s/ Jerry S. Rawls         Name:   Jerry S. Rawls        Title:  
Executive Chairman        JDS Uniphase Corporation, a Delaware corporation
      By:   /s/ Sharad Rastogi         Name:   Sharad Rastogi        Title:  
Senior Vice President, Corporate Development and Marketing     

[Signature Page to Asset Purchase Agreement]

